--------------------------------------------------------------------------------

Exhibit 10.7














STANDARD OFFICE LEASE


















PROJECT:                                                   2231 Rutherford Road,
Carlsbad, California








LANDLORD:                                               BECKMAN/CARLSBAD I, LLC








TENANT:                                                     NTN Buzztime, Inc.,
a Delaware corporation
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS



ARTICLE 1-BASIC LEASE TERMS    
                                                                                                                            1
1.1  Address for Notice
1.2  Description of Premises
1.3  Commencement Date
1.4  Lease Term
1.5  Minimum Monthly Rent
1.6  Security Deposit
1.7  Base Year
1.8  Tenant’s Pro Rata Share
1.9  Permitted Use
1.10 Tenant’s Guarantor
1.11 Tenant’s Parking Spaces
1.12 Landlord’s Broker
1.13 Additional Provisions
1.14 Exhibits
1.15 Building Hours
  ARTICLE 2-LEASE OF PREMISES
                                                                                                                                2
  ARTICLE 3-LEASE TERM
                                                                                                                               2
3.1  Commencement
3.2  Delay in Commencement
3.3  Early Occupancy
3.4  Option to Extend Term
  ARTICLE 4-RENT   
                                                                                                                             3
4.1  Minimum Monthly Rent
4.2  Lease Year
4.3  Additional Rent
4.4  Impounds
  ARTICLE 5-SECURITY DEPOSIT
                                                                                                                                3
  ARTICLE 6-OPERATING COSTS
                                                                                                                               4
6.1  Payment of Excess Operating Cost by Tenant
6.2  Pro Rata Share
6.3  Operating Costs
6.4  Common Facilities
  ARTICLE 7-MAINTENANCE AND REPAIRS
                                                                                                                               4
7.1  Tenant’s Obligations
7.2  Landlord’s Obligations
7.3  Performance by Landlord
  ARTICLE 8-REAL PROPERTY TAXES
                                                                                                                                5
8.1  Payment of Excess Real Property Taxes by Tenant
8.2  Real Property Taxes Defined
8.3  Personal Property Taxes

 
 
i

--------------------------------------------------------------------------------

 
 

  ARTICLE 9-INSURANCE
                                                                                                                               5
9.1  Landlord’s Insurance
9.2  Tenant’s insurance
9.3  Payment of Insurance Premium Increases and Deductibles
9.4  Waiver of Subrogation
9.5  Tenant’s Use Not to Increase Premium
  ARTICLE 10-UTILITIES
                                                                                                                                7
10.1 Payment of Utilities by Tenant
10.2 Heating, Ventilation and Air Conditioning Hours
  ARTICLE 11-USE
                                                                                                                               7
11.1  Permitted Use
11.2  Compliance with Law and Other Requirements
11.3  Waste; Quiet Conduct
11.4  Rules and Regulations
11.5  Signs
11.6  Parking
11.7  Entry by Landlord
 
ARTICLE 12-ACCEPTANCE OF PREMISES; NONLIABILITY OF LANDLORD; DISCLAIMER 
8
12.1  Acceptance of Premises
12.2  Landlord’s Exemption From Liability
12.3  No Warranties or Representations
12.4  Keys
  ARTICLE 13-INDEMNIFICATION
                                                                                                                               9
  ARTICLE 14-HAZARDOUS MATERIALS
                                                                                                                                9
14.1  Definitions
14.2  Use of Hazardous Materials
14.3  Compliance With Laws; Handling Hazardous Materials
14.4  Notice; Reporting
14.5  Indemnity
14.6 Entry and Inspection; Cure
14.7 Termination; Expiration
14.8 Exit Assessment
14.9  Event of Default
  ARTICLE 15- ALTERATIONS; LIENS
                                                                                                                               11
15.1 Alterations by Tenant
15.2 Permits and Governmental Requirements
15.3 Liens
15.4 Remodel

 
 
 

--------------------------------------------------------------------------------

ii
 
 

  ARTICLE 16-DAMAGE AND DESTRUCTION
                                                                                                                               12
16.1 Partial Insured Damage
16.2 Intentionally Omitted
16.3 Total Destruction
16.4 Partial Destruction of Project
16.5 Tenant’s Obligations
16.6 Rent Abatement
16.7 Waiver of Inconsistent Statutes
  ARTICLE 17-CONDEMNATION
                                                                                                                               12
17.1 Condemnation of Premises
17.2 Condemnation of Parking Areas
17.3 Condemnation Award
  ARTICLE 18-ASSIGNMENT AND SUBLETTING
                                                                                                                                         13
18.1 Landlord’s Consent Required
18.2 Landlord’s Election
18.3 Costs; Transfer Fee
18.4 Assumption; No Release of Tenant
18.5 No Merger
18.6 Reasonable Restriction
  ARTICLE 19-SUBORDINATION; ATTORNMENT; ESTOPPEL CERTIFICATE
 14
19.1 Subordination
19.2 Attornment
19.3 Estoppel Certificates
  ARTICLE 20-SURRENDER OF PREMISES
                                                                                                                                14
20.1 Condition of Premises
20.2 Removal of Certain Alterations, Fixtures and Equipment Prohibited
20.3 Holding Over
  ARTICLE 21-DEFAULT BY TENANT
                                                                                                                                15
  ARTICLE 22-REMEDIES
                                                                                                                               15
22.1 Termination of Lease
22.2 Continuation of Lease
22.3 Performance By Landlord
22.4 Late Charge; Interest on Overdue Payments
22.5 Landlord’s Right to Require Advance Payment of Rent; Cashier’s Check
  ARTICLE 23- DEFAULT BY LANDLORD  
                                                                                                                              17
23.1 Notice to Landlord
23.2 Notice to Mortgagees
23.3 Limitations on Remedies Against Landlord

 
 
iii

--------------------------------------------------------------------------------

 

  ARTICLE 24-GENERAL PROVISIONS
                                                                                                                               17
24.1 Action of Defense by Tenant
24.2 Waiver of Jury Trail
24.3 Attorneys’ Fees
24.4 Authority of Tenant
24.5 Binding Effect
24.6 Brokers
24.7 Construction
24.8 Counterparts
24.9 Entire Agreement
24.10 Exhibits
24.11 Financial Statements
24.12 Force Majeure
24.13 Governing Law
24.14 Joint and Several Liability
24.15 Modification
24.16 Modification for Lender
24.17 Nondiscrimination
24.18 Notice
24.19 Partial Invalidity
24.20 Intentionally Omitted
24.21 Quiet Enjoyment
24.22 Recording
24.23 Relationship of Parties
24.24 Intentionally Omitted
24.25 Rights of Redemption Waived
24.26 Time of the Essence
24.27 Transfer of Landlord’s Interest
24.28 Waiver
24.29  Right of First Offer, Contiguous Space
  ARTICLE 25-TENANT IMPROVEMENTS
                                                                                                                                19
25.1 Space Plan; Construction
25.2 Changes to Tenant Improvements
25.3 Tenant Responsibilities
 
EXHIBITS:
 
  EXHIBIT A:                                                      Preliminary
Space Plan
  EXHIBIT B:                                                      Rules and
Regulations
 
  SCHEDULE 1:                                                   Disclosure

 


 
iv

--------------------------------------------------------------------------------

 
 
STANDARD OFFICE LEASE


This STANDARD OFFICE LEASE ("Lease"), dated for reference purposes only February
24, 2011, is entered into by Beckman/Carlsbad I, LLC, a California limited
liability company ("Landlord"),  and NTN Buzztime, Inc., a Delaware corporation,
(“Tenant”).


1.        BASIC LEASE TERMS.


The basic terms of the Lease set forth in this Article 1 shall be read in
conjunction with the other Articles of this Lease, which define and explain the
basic terms.
 
1.1   Address for Notice:


Landlord: c/o Beckman Properties, Inc.
505 Lomas Santa Fe, Suite 100
  Solana Beach, California  92075
  Attention:  Mr. William R. Beckman
 
Tenant:    NTN Buzztime, Inc., a Delaware corporation,
5966 La Place Court, Suite 100,
 Carlsbad, California 92008


1.2           Description of Premises:


Project Name:  Carlsbad Courtyard


Address:           2231 Rutherford Road
                         Carlsbad, California 92008


Suites:              100, 150, 200 & 210


Approximate Rentable Square Footage (see Exhibit "A"):  28,458
 
    1.3           Commencement Date:   The later of June 1, 2011, or substantial
completion of Tenant Improvements.  Substantial completion shall be deemed to
have occurred when Landlord delivers to Tenant (i) the Premises with all Tenant
Improvements completed except for minor punch-list items as reasonably
determined by Landlord and (ii) any required certificate of occupancy.
 
1.4   Lease Term (see Article 3): Approximately Eighty- Nine months , beginning
on the Commencement Date and ending on the last day of the calendar month which
is the Eighty-Ninth month thereafter (the "Expiration Date").








1.5          Minimum Monthly Rent:  Minimum Monthly Rent shall be the following
amounts for the following periods:






Period
Minimum Monthly Rent



Commencement Date through the twelfth month of the Term*
$44,109.90



 Thirteenth through the twenty fourth month of the Term
$45,433.20



Twenty fifth through the thirty sixth month of the Term
$46,796.19



Thirty seventh through forty eighth month of the Term
$48,200.08



Forty ninth through the sixtieth month of the Term
$49,646.08



Sixty-first through the Seventy second month of the Term
$51,135.46



Seventy third through the last month of the Term
$52,669.52

 
1.6          Security Deposit::  (see Article 5).   $52,669.52
 



1.7          Base Year:  2011
 
1.8          Tenant's Pro Rata Share: 71.97%


 
1

--------------------------------------------------------------------------------

 



 
 
1.9          Permitted Use (see Article 11): general office uses permitted in
the zoning and consistent with office buildings in Carlsbad Research Center, and
for no other use.

1.10        Tenant's Guarantor (If none, so state): None.


1.11        Tenant's Parking Spaces (Unassigned) (see Section 11.6):  97


1.12        Landlord's Broker (If none, so state):  Joe Anderson and Cassidy
Turley/BRE Commercial.


Tenant's Broker (If none, so state):  Louis J. Tomaselli   of 360 Commercial
Partners and  Seth Davenport of Voit Commercial Real Estate Services,. 
 



1.13       Additional Provisions: * Rental Abatement. Provided that there has
not been any Event(s) of Default on the part of Tenant under this Lease nor any
condition that with the giving of notice or the passage of time or both    would
constitute an Event of Default on the part of Tenant under this Lease, the
Minimum Monthly Rent for the Premises shall be abated and no Minimum Monthly
Rent shall be due for months two (2) through thirteen (13).
 
1.14       Exhibits: The following Exhibits are attached to and made a part of
this Lease:
 
Exhibit "A"  -  Preliminary Space Plan
Exhibit "B"  -  Rules and Regulations
Schedule 1 -- Disclosure
 
1.15       Building Hours: 7:00am to 6:00pm Monday through Friday
                                         8:00am to 12:00pm Saturday
 
1.16       Tenant Improvement Allowance: $20.00 per rentable square foot which
based on 28,458 rentable square feet equals $569,160.00.





2.        LEASE OF PREMISES.
 
Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, the
premises (the "Premises") described in Section 1.2, which are indicated on the
site/floor plan attached as Exhibit "A".  The Premises are part of the office
building or center identified in Section 1.2 (the "Project"). The approximate
Rentable Square Footage identified in Section 1.2 is a measurement of the net
leasable floor area of the Premises, as determined by Landlord and applied on a
consistent basis throughout the Project.
 
3.        LEASE TERM.
 
3.1     Commencement.  The term of this Lease (the "Lease Term") shall commence
on the Commencement Date stated in Section 1.3 and shall continue for the period
stated in Section 1.4, unless sooner terminated pursuant to any provision of
this Lease.
 
3.2     Delay In Commencement.  If Landlord cannot deliver possession of the
Premises to Tenant on the Commencement Date specified in Section 1.3 for any
reason (including if the Tenant Improvements to be constructed by Landlord under
Section 25 are not substantially complete), Landlord shall not be subject to any
liability therefor.  Such nondelivery shall not affect the validity of this
Lease nor the obligations of Tenant hereunder, provided however: (a) Tenant
shall not be obligated to pay rent until possession of the Premises is delivered
to Tenant, and (b) if possession of the Premises is not delivered to Tenant
within thirty (30) days of the Commencement Date, then last day of the Lease
Term shall be extended by the total number of days that possession is so
delayed, plus the minimum number of additional days necessary to make the
Expiration Date the last day of a calendar month; (c) if Landlord does not
deliver possession of the Premises by July 1, 2011, without fault on Tenant’s
and/or it’s agents, contractors, space planners’ part, Landlord give Tenant a
credit toward Tenant’s future Minimum Monthly Rent under the Lease in the amount
of $1627.52 per day, for each day, until possession of the Premises is delivered
to Tenant, and (d) if Landlord does not deliver possession of the Premises
by  October 1,  2011, unless due to fault on Tenant’s part and/or it’s agents,
contractors, space planners’ part, Tenant shall have the right to terminate the
Lease.
 
3.3     Early Occupancy.  If Tenant occupies the Premises or any part thereof
prior to the Commencement Date, such occupancy shall be subject to all
provisions of this Lease other than the payment of Minimum Monthly Rent and
other monthly charges.  Such occupancy shall not advance the Expiration
Date.  Thirty days prior to completion of the Tenant Improvements and provided
such does not interfere with the build out of the Tenant Improvements, Tenant
may access  the Premises for the installation of telecommunication wiring,
computer feeder lines, and related equipment; except for the foregoing,, Tenant
shall not occupy or use the Premises until all Tenant Improvements are
substantially completed.  Tenant shall pay for any utilities consumed by Tenant
during such early occupancy period.
 
 
2

--------------------------------------------------------------------------------

 
3.4     Option to Extend Term.  
 
(a)  Provided that Tenant is not and has never committed an Event of Default by
Tenant under the terms of the Lease, and provided further that no condition
exists that, with the giving of notice or the passage of time or both would
constitute an Event of Default under this Lease, Tenant shall have the option
(the "Option") to extend the term of this Lease for one (1) additional period
of  five (5 ) years upon all of the terms and conditions of the Lease, other
than the Minimum Monthly Rent, which shall be determined as described
below.  The Option must be exercised, if at all, by Tenant giving Landlord
written notice of the exercise thereof no more than twelve (12) months and no
less than six (6) months prior to the expiration of the Lease Term.  Any failure
of Tenant to give due notice of its exercise of the Option within such time
shall constitute an irrevocable election on the part of Tenant not to exercise
the Option.
 
(b)  The Minimum Monthly Rent during the Option Term shall be the then "Fair
Market Rental Value" of the Premises, as defined below.  Upon exercise of the
Option, Landlord and Tenant shall, in good faith, attempt to reach a mutually
acceptable Fair Market Rental Value of the Premises and consequent Minimum
Monthly Rent for the Option Term.
 
(c)  If Landlord and Tenant cannot agree upon the Fair Market Rental Value
within ten (10) business days of Tenant's exercise of the Option, then, within
five (5) business days thereafter, Landlord and Tenant shall each select and
notify the other of the name of an "Evaluator," who, for purposes of the Lease,
shall be an independent and impartial real estate professional (such as a
licensed real estate broker) having more than ten years' experience in the
leasing of space comparable to the Premises.  Each Evaluator shall promptly
proceed to select a third Evaluator, who shall have the aforesaid qualifications
of an Evaluator.  Such third Evaluator shall determine the Fair Market Rental
Value of the Premises and shall deliver to both Landlord and Tenant a copy of
such determination within ten (10) business days after his or her appointment as
the third Evaluator.  The parties agree that the third Evaluator's determination
as aforesaid shall be considered as the Fair Market Rental Value of the Premises
and shall be conclusive and binding upon Landlord and Tenant; provided, however,
that Tenant may  void Tenant’s exercise of the Option by giving notice to
Landlord within ten (10) business days after such third Evaluator has rendered
its decision, in which case the Option shall be of no further force or effect
and the term of the Lease shall expire at the end of the initial Term.  If the
original two Evaluators shall fail to agree upon the selection of a third
Evaluator, the same shall be designated by the president of the San Diego Board
of Realtors, or any successor organization thereto.  Landlord and Tenant shall
each pay any fees of their own Evaluator and shall share equally the fees of the
third Evaluator, if any.
 
(d)  As used herein, the term "Fair Market Rental Value" shall mean the
then-prevailing rental for space comparable to the Premises in the Carlsbad
Research Center area of the City of Carlsbad  that a willing, comparable Tenant
would pay to a willing Landlord, neither of whom is compelled to rent, at arms
length during a term as the case may be on all of the terms and conditions of
the Lease (other than the Minimum Monthly Rent for the Option Term, which is to
be determined pursuant to this Section).  The determination of Fair Market
Rental Value shall also include any appropriate adjustments over the term of the
Option Term in the Minimum Monthly Rent based on the cost of living or
otherwise, including any minimums and maximums in the adjustment thereof.


4.         RENT.
 
4.1     Minimum Monthly Rent.  Tenant shall pay minimum monthly rent ("Minimum
Monthly Rent") in the initial amount stated in Section 1.5.  The Minimum Monthly
Rent shall be increased as set forth in Section 1.5 and/or elsewhere in this
Lease. Tenant shall pay the Minimum Monthly Rent on or before the first day of
each calendar month, in advance, at the office of Landlord or at such other
place designated by Landlord, without deduction, offset or prior demand, except
as provided in this Lease.  If the Commencement Date is not the first day of a
calendar month, the rent for the partial month at the beginning of the Lease
Term shall be prorated on a per diem basis and shall be due on the first day of
such partial month. Upon execution of this Lease, and before the Commencement
Date, Tenant shall pay to Landlord the aggregate of the first month's Minimum
Monthly Rent and the Security Deposit (see Section 5).
 
4.2     Lease Year.  As used in this Lease, the term "Lease Year" means (i) the
first period of twelve (12) full calendar months following the Commencement Date
(including, if the Commencement Date is not the first day of a calendar month,
the period between the Commencement Date and the next first day of the month),
(ii) each period of twelve (12) full calendar months thereafter, and (iii) any
remaining period at the end of the Lease Term of less than twelve (12) full
calendar months.
 
4.3     Additional Rent. All charges payable by Tenant in addition to Minimum
Monthly Rent shall constitute Additional Rent to Landlord.  All remedies
available to Landlord for nonpayment of rent shall be available for nonpayment
of any such Additional Rent.  Unless this Lease provides otherwise, all
Additional Rent shall be paid by Tenant, without limitation or offset, within
fifteen (15) days after Tenant's receipt of a statement from
Landlord.  Additional Rent includes, without limitation, excess Operating Costs
(see Article 6), Maintenance and Repairs (see Article 7), excess Real Property
Taxes (see Article 8), excess insurance costs (see Article 9), Utilities (see
Article 10),and attorneys' fees and costs (see Section 24.3).  If any Minimum
Rent is abated or waived pursuant to another specific term of this Lease or in
any separate agreement, it is understood that such abatement of waiver shall
apply only to the Minimum Monthly Rent, and Tenant shall be obligated to pay all
components of Additional Rent (including the applicable impounds thereof) during
the periods of abatement or waiver of Minimum Monthly Rent and throughout the
Lease Term.  Minimum Monthly Rent, Additional Rent, and all other charges and
monetary amounts due Landlord from Tenant hereunder shall constitute "rent."
 
 
3

--------------------------------------------------------------------------------

 
4.4     Impounds.  After the Base Year, Landlord shall have the right, but not
the obligation, to collect and impound, in advance, any or all components of
excess Operating Costs, excess Real Property Taxes, excess insurance costs, and
Utilities (as defined in section 10.1), based upon Landlord's reasonable
estimate of Tenant's future liability for such amounts under this
Lease.  Landlord shall initially establish the monthly amount of such impound
("Monthly Impound Payments"), based upon its estimate of one-twelfth of Tenant's
annual liability therefor.  Landlord shall have the right, at any time during
the Lease Term, to initiate or reasonably adjust the amount of the Monthly
Impound Payment upon not less than 30 days written notice to Tenant, which shall
include reasonable documentation supporting the estimate.  The Monthly Impound
Payment shall be due and payable on the first day of each month throughout the
Lease Term.  Any failure to pay the Monthly Impound Payment when due shall be
considered a failure to pay rent when due under Section 21(a) and other relevant
provisions of this Lease, and shall entitle Landlord to exercise any or all of
its remedies available in the same manner as for the failure to pay rent,
including the imposition of late charges and interest.  Upon the occurrence of
any Event of Default by Tenant hereunder, Landlord shall have the right to apply
all unapplied amounts of Monthly Impound Payments to Tenant's default.  Within
ninety (90) days after the end of each calendar year, Landlord shall deliver to
Tenant an accounting of Tenant's actual Pro Rata Share of excess Operating
Costs, excess Real Property Taxes, excess insurance costs, and Utilities and the
estimated amounts paid by Tenant.  Any overpayment by Tenant shall be credited
against next Monthly Impound Payments due hereunder, or, at Landlord's option,
shall be remitted to Tenant within 30 days of delivery of such
accounting.  Tenant shall pay the amount of any underpayment within 30 days
after receipt of the accounting.  Tenant acknowledges that the Monthly Impound
Payments are estimates only and not a representation of the amount of Tenant's
ultimate liability for excess Operating Costs, excess Real Property Taxes,
excess insurance costs, and Utilities.
 
5.         SECURITY DEPOSIT
 
Upon execution of this Lease, Tenant shall deposit with Landlord the amount
specified in Section 1.6 (the "Security Deposit"), to be held by Landlord,
without liability for interest, as security for Tenant's performance of its
obligations under this Lease.  Landlord shall not be required to keep the
Security Deposit separate from its other accounts.  Landlord may apply all or a
part of the Security Deposit to any Event of Default due to unpaid
rent  (including unpaid Additional Rent or Monthly Impound Payments) or other
monetary payments due from Tenant or to cure any other Event of Default of
Tenant hereunder and to compensate Landlord for all damage and expense sustained
as a result of such Event of Default.  If all or any portion of the Security
Deposit is so applied, Tenant shall deposit cash sufficient to restore the
Security Deposit to its original amount within fifteen (15) days after receipt
of Landlord's written demand.  If Tenant fully and faithfully performs each of
its obligations under this Lease, the Security Deposit or any balance thereof
shall be returned to Tenant within thirty (30) days of the later of the
expiration or earlier termination of this Lease or the vacation of the Premises
by Tenant.  At Landlord's request, Tenant shall accompany Landlord or Landlord's
representative on a "walk-through" of the Premises prior to Landlord's return of
the Security Deposit.
 
6.         OPERATING COSTS.
 
6.1     Payment of Excess Operating Costs by Tenant. Unless disputed, Tenant
shall pay (or receive a credit against rent for) its Pro Rata Share of the
amount by which Operating Costs (as defined herein) exceed (or are less than) ,
during any calendar year, the Operating Costs for the Base Year identified in
Section 1.7.  Tenant's Pro Rata Share shall be computed by Landlord on a
calendar year basis beginning the next year following the Base Year.  Tenant
shall pay the undisputed amount of such Pro Rata Share to Landlord, to the
extent such obligation exceeds any amount thereof impounded under Section 4.4,
within thirty (30) days after receipt of a statement from Landlord.  If Tenant
disputes any invoice, charge or billing from Landlord for Tenant’s Pro Rata
Share of Excess Operating Costs, which dispute is not resolved by the parties
within thirty (30) days after Tenant’s notice to Landlord that Tenant is
disputing said charges, such dispute shall be submitted to binding arbitration
before the Judicial and Mediation Services (JAMS) of San Diego County in
conformity with the rules of the American Arbitration Association.  The
nonprevailing party in such arbitration shall pay all costs of arbitration of
the prevailing party, including reasonable attorneys’ fees and costs and the
arbitrator’s award to the prevailing party, within five (5) business days after
receipt of notice of the award.  As used in the preceding sentence, Landlord
shall be considered to be the prevailing party if more than fifty percent (50%)
of all or any portion of the amount disputed is awarded to Landlord, Tenant
shall be considered the prevailing party if less than fifty percent (50%) of the
amount disputed is awarded to Landlord, and neither party shall be considered
the prevailing party if exactly fifty percent (50%) of the amount disputed is
awarded to Landlord.
 
6.2     Pro Rata Share.  Tenant's Pro Rata Share is stated in Section 1.8 and
represents the ratio of the Rentable Square Footage of the Premises (identified
in Section 1.2) to the total Rentable Square Footage of the Project, as
determined by Landlord.   Changes in Rentable Square Footage shall be effective
on the first day of the first calendar month following the change.  Tenant's
share of excess Real Property Taxes, excess insurance costs and other components
of Additional Rent shall be computed on the same basis as Tenant's Pro Rata
Share, unless some other basis would be more equitable.  If the Project is not
fully occupied during any year or in the event all of the Project is not
provided with standard services during any year, an adjustment shall be made by
Landlord in computing Operating Costs for such year so that Operating Costs
shall be computed as though 95% of the Project had been occupied and 95% of the
Project had been provided with standard services during such year (or such
Operating Costs shall be computed in accordance with actual occupancy or actual
provision of standard services if such respective amounts shall exceed 95%); but
in no event shall the aggregate amount of Operating Costs collected by Landlord
from all tenants in the Project exceed the actual Operating Costs for said
year.  Additionally, if any item of the Common Facilities exclusively serves the
Premises, then Tenant's Pro Rata Share of such item shall be 100%.
 
 
4

--------------------------------------------------------------------------------

 
6.3     Operating Costs. "Operating Costs" includes all costs of operating,
managing, repairing and maintaining the Common Facilities, including without
limitation: gardening and landscaping; the cost of public liability and property
damage insurance; Real Property Taxes, as defined in Section 8.2 but applicable
to the Common Facilities; utilities; line painting and parking lot repairs; roof
repairs; lighting; trash and refuse removal; supplies; equipment; exterior
painting; capital improvements (including without limitation the costs of roof,
parking lot and underground utilities replacements); reasonable reserves for
repairs and replacements; the costs of altering, improving, renovating,
upgrading or retrofitting any portion of the Common Facilities to comply with
all laws, regulations and governmental requirements applicable to the Project
(including without limitation those related to disabled persons, hazardous
materials, lighting upgrades, sprinkler and energy-saving retrofits); security
service; property management costs and administrative fees; bookkeeping
services; labor; and the cost of personnel to implement such services and to
direct parking.  In lieu of including the entire amount of any such expense in
Operating Costs in any one period, Landlord, at its election reasonably
exercised, will spread the inclusion of, or may amortize, any such expenses, or
a reasonable reserve for anticipated expenses, in Operating Costs over such
multiple periods as Landlord shall determine.
 
6.4     Common Facilities.  "Common Facilities" means all areas, facilities,
utilities, equipment and services provided by Landlord for the common use or
benefit of the occupants of the Project, and their employees, agents, customers
and other invitees, including without limitation, if the same exist:  building
lobbies, structural elements and exteriors, common corridors and hallways,
restrooms, pedestrian walkways, driveways and access roads, parking lots, access
facilities for disabled persons (including elevators),  landscaped areas,
stairways, elevators, retaining walls, all areas required to be maintained under
the conditions of governmental approvals for the Project, comfort and first-aid
stations, parcel pick-up stations, and other generally understood public or
common areas.  Landlord reserves the right to relocate, alter, improve, or
adjust the size and location of any Common Facilities from time to time upon
reasonable notice, but without liability to Tenant, so long as reasonable access
to and by Tenant is maintained.
 
7.         MAINTENANCE AND REPAIRS.
 
7.1     Tenant's Obligations.  Except as provided in Section 7.2, Tenant shall
keep the Premises in good order, condition and repair during the Lease Term,
including without limitation: all nonstructural, interior areas; all interior
glass, glazing, windows, window moldings, partitions, doors and door hardware;
exterior glazing is the responsibility of the Landlord unless damaged by
Tenant’s occupancy and use of the Premises (see 7.2); all interior painting; all
fixtures and appurtenances in the Premises or exclusively serving the Premises
including electrical, lighting and plumbing fixtures; and all other portions of
the Premises seen or unseen, normal wear and tear excluded.  If any portion or
element of the Premises, or the other systems or equipment for which Tenant is
responsible hereunder cannot be fully repaired, Tenant shall promptly replace
the same at its sole cost and expense regardless of whether the benefit of such
replacement extends beyond the Lease Term.
 
7.2     Landlord's Obligations.  Landlord shall at Landlord’s expense repair and
maintain all Common Facilities, the heating, ventilation and air conditioning
system serving the Premises, the common elements of the electrical, lighting and
plumbing systems of the Premises and the Common Facilities, subject to Tenant's
obligation to pay its Pro Rata Share of excess Operating Costs as provided in
Article 6.  Notwithstanding the foregoing, Landlord shall repair and maintain
the roof structures, foundation and major structural elements of the Project, as
well as any defects in the Tenant Improvements, without reimbursement from
Tenant. Provided, however, that Tenant shall pay the  full amount of any
maintenance and repairs necessitated by any act, omission, conduct or activity
of, or breach of this lease by, Tenant or any of Tenant's officers, agents,
customers or invitees (except for normal wear and tear arising from Tenant’s
occupancy and use of the Premises).  Tenant shall pay the cost of such required
repairs, as Additional Rent, within 30 days after receipt of a statement from
Landlord.  .  Except as provided in Article 16 (Damage and Destruction) and
Article 17 (Condemnation), there shall be no abatement of rent and Landlord
shall have absolutely no other responsibility to repair, maintain or replace any
portion of the Premises at any time.  Tenant waives the right to make repairs at
Landlord's expense under California Civil Code Section 1942, or under any other
law, statute or ordinance now or hereafter in effect.  Landlord's obligations
under this Section are not intended to alter or modify in any way the provisions
of Article 12.
 
7.3     Performance By Landlord.  If Tenant refuses or neglects to perform its
maintenance obligations hereunder, and if such failure has a material impact on
other occupants of the Project, Landlord shall have the right (but not the
obligation), upon three (3) days' prior notice to Tenant, to enter the Premises
and perform such repairs and maintenance on behalf of Tenant.    Landlord shall
not be liable to Tenant for any loss or damage to Tenant's merchandise,
fixtures, or other property or to Tenant's business in connection with
Landlord's performance hereunder, except due to Landlord’s or its contractors’
gross negligence or intentional misconduct and Tenant shall pay Landlord's costs
of repairs that are the responsibility of Tenant, within 30 days of presentation
of a statement therefor, as Additional Rent.  Tenant shall also pay interest at
the rate provided in Section 22.4 from the date thirty (30) days after
Landlord's invoice for such repairs to the date paid by Tenant.
 
8.        REAL PROPERTY TAXES.
 
8.1     Payment of Excess Real Property Taxes by Tenant.  Tenant shall pay all
Real Property Taxes applicable to the Premises during the Lease Term that
exceed, during any calendar year the Real Property Taxes for the Base Year
identified in Section 1.7.  If the Premises are not separately assessed, a share
of the tax bill that includes the Premises shall be allocated to the
Premises.  Such share shall be equitably apportioned based upon the Rentable
Square Footage of the Premises compared to the total Rentable Square Footage
covered by the tax bill, the respective valuations assigned in the assessor's
worksheet, or other reasonably available information.  Tenant shall pay such
obligation for excess Real Property Taxes to Landlord, to the extent such
obligation exceeds any amount thereof impounded under Section 4.4, within 30
days after receipt of a statement from Landlord.
 
 
5

--------------------------------------------------------------------------------

 
8.2     Real Property Taxes Defined.  "Real Property Taxes" means all taxes,
assessments, levies, fees and other governmental charges levied on or
attributable to the Premises or any part thereof, including without limitation:
(a) real property taxes and assessments levied with respect to all or a portion
of the Premises, (b) assessments, charges and fees charged by governmental
agencies or districts for services or facilities provided to the Premises, (c)
transfer, transaction, rental, gross receipts, license or similar taxes or
charges measured by rent received by Landlord, excluding any federal or state
income, franchise, estate or inheritance taxes of Landlord, (d) taxes based upon
a reassessment of the Premises due to a transfer or change of ownership, and (e)
any assessment, charge or fee that is a substitute in whole or in part for any
tax now or previously included within the definition of Real Property Taxes.  If
Landlord elects to contest an assessment of any Real Property Taxes, Landlord
shall have the right to recover its actual costs of such contest (including
attorneys' fees and costs) as part of Real Property Taxes, but only to the
extent such contest has resulted in a reduction of Real Property Taxes.  Tenant
shall not be entitled to the benefit of any reduction, refund, rebate or credit
accruing or payable to Landlord prior to the commencement of or after the
expiration or other termination of the Lease Term unless applicable to periods
encompassed by the Lease Term or any extensions thereof; in which case Tenant
shall be entitled to a proportionate share of such rebate after deduction of
Landlord’s expenses incurred in connection with the acquisition thereof.
Notwithstanding the definition of Real Property Taxes set forth in Section 8.2
hereof, excess Real Property Taxes shall not include any temporary or permanent
supplemental assessments arising from Landlord’s installation of tenant
improvements in space other than the Premises.
 
8.3     Personal Property Taxes.  Tenant shall pay prior to delinquency all
taxes charged against trade fixtures, furnishings, equipment or any other
personal property belonging to Tenant.  Tenant shall attempt to have such
personal property taxed separately from the Premises.  If any such taxes on
Tenant's personal property are levied against Landlord or the Premises, or if
the assessed value of the Premises is increased by inclusion of a value placed
upon such personal property of Tenant, then: (a) Landlord, after written notice
to Tenant, shall have the right to pay the taxes levied against Landlord, or the
taxes based upon such increased valuation, but under protest if so requested by
Tenant in writing, and (b) Tenant shall pay to Landlord the taxes levied against
Landlord, or the taxes resulting from such increased valuation, within fifteen
(15) days after Tenant's receipt of a written statement from Landlord.
 
9.        INSURANCE.
 
9.1     Landlord's Insurance.  During the Lease Term, Landlord shall maintain
insurance covering loss or damage to the Premises (excluding Tenant's
Alterations, fixtures, equipment and personal property), insuring against any or
all risks of physical loss (and including, at Landlord's option, flood and
earthquake coverage), with the scope and amounts of such coverage as determined
by Landlord.  Said insurance shall provide for payment of loss thereunder to
Landlord or to the holder of a first mortgage or deed of trust on the
Premises.  Landlord shall also maintain during the Lease Term a policy of rental
income insurance covering a period of one (1) year, with loss payable to
Landlord.  Landlord shall also maintain  liability insurance of not less than
$1,000,000 combined single liability limits and $3,000,000 combined aggregate
liability limits and other insurance (including environmental insurance) as
Landlord may, at its sole option, elect to maintain.
 
9.2     Tenant's Insurance.
 
(a) Tenant shall at all times maintain, at Tenant's sole expense, insurance
against any or all risks of physical loss in an amount adequate to cover the
cost of replacement of all of Tenant's Alterations, trade fixtures, equipment
and personal property.  Such policy shall be issued by an insurance company
approved by Landlord, shall name Landlord and Landlord's lender as additional
insureds, and shall provide that no cancellation or reduction in coverage shall
be effective until thirty (30) days after written notice to Landlord and
Landlord's lender. Tenant shall deliver a certificate evidencing such insurance
to Landlord and a renewal or binder at least twenty (20) days prior to
expiration.  Tenant acknowledges that Landlord's insurance is not intended to
cover Tenant's Alterations, trade fixtures, equipment, and  personal
property.  Provided, however, that at Landlord's sole election, Landlord may
obtain at Tenant's expense any or all of the insurance described in this
Section.
 
(b) Tenant shall, at Tenant's sole cost and expense, provide comprehensive
general liability insurance, fully covering and indemnifying Landlord and such
other person related to Landlord covered by a standard comprehensive general
liability insurance policy, and their respective successors and assigns
(together with, at Landlord's election, Landlord's lender), as additional
insureds, against any and all claims arising from personal injury, death, and/or
property damage occurring in or about the Premises or the Project during the
period of Tenant's possession (actual and/or constructive) at the Premises.  The
initial limits of such insurance shall be at least $2,000,000 per
occurrence.  Tenant shall also, at its sole cost and expense, obtain workers'
compensation insurance for the protection of its employees such as will relieve
Landlord of all liability to such employees for any and all accidents that may
arise on or about the Premises or the Project.  If Tenant's use of the Premises
involves any use, generation, manufacturing, storage or disposal of any
Hazardous Materials, or if any of Tenant's activities increases any risk of any
liability to Tenant or Landlord under Hazardous Materials Laws, at Landlord's
request, Tenant shall carry such environmental insurance as may be required by
Landlord or Landlord's lenders. All insurance required to be carried by Tenant
shall be primary and noncontributory to any insurance carried by Landlord,
regardless of the absence of negligence or other fault of Tenant for alleged
injury, death and/or property damage.
 
 
6

--------------------------------------------------------------------------------

 
(c) Each policy of insurance required to be carried by Tenant hereunder shall:
(i) contain contractual liability endorsements and provisions or endorsements
such that insured losses caused by Tenant are not excluded from Landlord's
coverage, (ii) provide that no cancellation or reduction in coverage shall be
effective until thirty (30) days after written notice to Landlord and Landlord's
lender, (iii) be issued by an insurer licensed in California and reasonably
approved by Landlord, and (iv) shall insure Tenant's performance of the
indemnity provisions of Article 13, but the amount of such insurance shall not
limit Tenant's liability nor relieve Tenant of any obligation hereunder.  Tenant
shall be responsible for the payment of the full amount of any deductible or
self-insured retention on its insurance.  Prior to the Commencement Date, Tenant
shall deliver a certificate evidencing all such insurance to Landlord.  Tenant
shall deliver a renewal or binder of such policy prior to expiration
thereof.  Tenant shall, at Tenant's expense, maintain such other liability
insurance as Tenant deems necessary to protect Tenant.  Tenant shall be in
material breach of this Lease if Tenant fails to obtain the insurance required
under this Section, or if Tenant obtains insurance with terms, conditions and/or
exclusions that are inconsistent with the requirements and terms of this Lease.
9.3     Payment of Insurance Premium Increases and Deductibles.  Tenant shall
pay directly all premiums for its liability insurance required under Section 9.2
and for all other insurance Tenant elects to carry.  Tenant shall pay the
insurance premiums on Tenant’s policies or, where applicable, its Pro Rata Share
or more equitable apportionment determined by Landlord, for the insurance
policies carried or obtained by Landlord described in this Article in excess of
(or receive a credit for its share of any decrease as compared to) the premiums
payable during the Base Year described in Section 1.7, but only if such increase
(or decrease) is the result of lender requirements or general rate
increases/decreases.  If the Lease Term expires before the expiration of any
such insurance policy, Tenant's liability for premiums shall be prorated on an
annual basis.  Tenant shall pay such obligation for excess insurance costs to
Landlord, to the extent such obligation exceeds any amount thereof impounded
under Section 4.4, within 30  days after receipt of a statement from
Landlord.  If any insurance policy maintained by Landlord covers improvements or
real property other than the Premises, Landlord shall reasonably determine the
portion of the premiums applicable to the Premises, and Tenant shall pay its
share thereof as so determined.
 
9.4     Waiver of Subrogation.  Each party waives all rights of recovery against
the other party and its officers, directors, shareholders, partners, members,
principals, employees, agents, representatives, and other related entities and
individuals, and their respective successors and assigns, for any claims for
loss or damage to person or property caused by or resulting from fire or any
other risks insured against under any insurance policy in force at the time of
such loss or damage.  Each party shall cause each insurance policy obtained by
it to provide that the insurer waives all rights of recovery by way of
subrogation against the other party in connection with any damage covered by
such policy.
 
9.5     Tenant's Use Not to Increase Premium.  Tenant shall not keep, use,
manufacture, assemble, sell or offer for sale in or upon the Premises any
article that may be prohibited by, or that might invalidate, in whole or in
part, the coverage afforded by, a standard form of fire or all risk insurance
policy.  Tenant shall pay the entire amount of any increase in premiums that may
be charged during the Lease Term for the insurance that may be maintained by
Landlord on the Premises or the Project resulting from the type of materials or
products stored, manufactured, assembled or sold by Tenant in the Premises,
whether or not Landlord has consented to the same.  In determining whether
increased premiums are the result of Tenant's use of the Premises, a schedule
issued by the entity making the insurance rate on the Premises showing the
various components of such rate shall be conclusive evidence of the items and
charges that make up the fire insurance rate on the Premises.
 
10.       UTILITIES.
 
10.1     Payment of Utilities by Tenant.  Landlord shall furnish the following
utilities and services to the Premises during generally accepted business days
and hours (as determined by Landlord), subject to the Project Rules and
Regulations: heating, ventilation and air conditioning (See Section 10.3);
electricity for normal desk top office, telecommunications, computer and copying
equipment; water; lighting; routine janitorial service for the Common
Facilities, and five days per week routine janitorial service for the
Premises.  Tenant shall pay the cost of all electrical utilities and electrical
services supplied to the Premises.  Tenant shall make payments for all
separately metered electrical utilities, when due, directly to the appropriate
supplier.  If any electrical utilities or services are not separately metered or
monitored, Tenant shall pay its Pro Rata Share of the portion thereof not
attributed to the Common Facilities (such share referred to herein as the
“Utilities”), as set forth in Section 1.8, to the extent such obligation exceeds
any amount thereof impounded under Section 4.4, within 30 days after receipt of
a statement from Landlord. Landlord makes no representation or warranty as the
suitability of the utility service for Tenant's requirements, and no such
change, failure, defect, unavailability or unsuitability shall constitute any
actual or constructive eviction, in whole or in part, or entitle Tenant to any
abatement or diminution of rent, or relieve Tenant of any of its obligations
under the Lease.  Provided, however, if Landlord reasonably determines that
Tenant is using any service or utility materially in excess of Tenant's Pro Rata
Share, Landlord may require Tenant to pay an increased share equitably
determined by Landlord or to install, at Tenant's sole expense, a separate meter
for any such utility that is not separately metered. Utilities shall be
equitably reduced in the event any other tenant’s use of non-separately metered
service or utility is materially in excess of such other tenant’s pro rata
share. Landlord shall not be liable in damages or otherwise for any failure or
interruption of any utility service, and no such failure or interruption shall
entitle Tenant to terminate this Lease or abate the rent due hereunder, except
for interruptions caused by the gross negligence or intentional misconduct of
Landlord or its contractors.
 
 
7

--------------------------------------------------------------------------------

 
10.2     Heating, Ventilation and Air Conditioning Hours; Additional
Services.  Landlord shall provide heating, ventilation and air conditioning
services to the Premises during normal business hours, which, on the
Commencement Date, shall be deemed to be from 7:00am to 6:00pm, Monday through
Friday, and 8:00am through 12:00p.m. on Saturdays, except for Christmas Day,
Thanksgiving Day, New Year’s Day, Memorial Day, Independence Day and Labor
Day.  Should Tenant desire that HVAC services be provided to the Premises at
hours other than such normal business hours, then, upon at least two (2)
business days’ request therefore, Landlord shall provide such services.  Tenant
shall pay to Landlord, upon invoice, an amount equal to $25.00  per hour of
service; such amount to be increased after the initial term to Landlord’s cost
of providing such services, plus a fifteen percent (15%) fee for overhead.  It
is understood that the HVAC units are not individual to each premises and that
Tenant’s request for additional HVAC services may require that other premises in
the Project to be so served.  In such an event, Tenant shall pay the total cost
of providing such services, even if such services must be provided to other
portions of the Project.
 
11.       USE
 
11.1     Permitted Use.  The Premises shall be used and occupied only for the
permitted uses specified in Section 1.9.  The Premises shall not be used or
occupied for any other purposes without the prior written consent of
Landlord.  Tenant shall provide such information about such proposed use as may
be reasonably requested by Landlord.  Landlord shall not unreasonably withhold
its consent to any requested change of use, and shall have the right to impose
reasonable restrictions on such other use.  Factors that Landlord may take into
account in granting or withholding its consent shall include, without
limitation: (a) whether the proposed use is compatible with the character and
tenant mix of the Project, (b) whether the proposed use poses any increased risk
to Landlord or any other occupant of the Project, (c) whether any proposed
Alterations to accommodate such proposed use might decrease the rental or sale
value of the Premises or the Project, and (d) whether Tenant has the requisite
expertise and financial ability to successfully operate in the Premises with the
proposed use.
 
11.2     Compliance with Law and Other Requirements.  Tenant shall not do or
permit anything to be done in or about the Premises in conflict with all laws,
ordinances, rules, regulations, orders, requirements, and recorded covenants and
restrictions applicable to the Premises, whether now in force or hereafter in
effect, including any requirement to make alterations or to install additional
facilities required by Tenant's occupancy or the conduct of Tenant's business,
and Tenant shall promptly comply with the same at its sole expense,
11.3     Waste; Quiet Conduct.  Tenant shall not use or permit the use of the
Premises in any manner that tends to create waste or a nuisance, that will cause
objectionable noise or odors, or that may disturb the quiet enjoyment of any
other tenant in the Project.
 
11.4     Rules and Regulations.  Tenant shall comply with the Rules and
Regulations for the Project attached as Exhibit "B", as the same may be
reasonably amended by Landlord from time to time, upon notice to Tenant.
 
11.5     Signs.
 
            (a)  Landlord shall provide Tenant with building standard
identification signage on the building directory in the building lobby and on or
near the main entry door to the Premises.  Signage shall include up to four (4)
individual tenant names on all building directories.  Except as provided in the
next section, no other sign, placard, pennant, flag, awning, or advertising
matter of any kind shall be placed or maintained on any exterior door, wall or
window of the Premises or in any area outside the Premises, and no decoration,
lettering or advertising matter shall be placed or maintained on the glass of
any window or door, or that can be seen through the glass, of the Premises
without Landlord's prior written approval, not to be unreasonably withheld.
 
            (b) Tenant shall have the non-exclusive right to place its
identification sign on the monument sign serving the Project and one (1)
building exterior sign.  All costs associated with design, permitting,
fabrication, application and removal of all such signs shall be borne by
Tenant.  Such signs shall be subject to the approval of Landlord not to be
unreasonably withheld, and shall conform to all sign criteria and other
requirements of the City of Carlsbad and Carlsbad Research Center.  Landlord
shall assist Tenant in obtaining City of Carlsbad and Carlsbad Research Center
approval.
 
11.6     Parking. Tenant shall have the nonexclusive right, in common with
others, to use the parking areas of the Project; provided, however, that Tenant
shall not use more than the number of parking spaces designated in Section 1.11
for Tenant's employees, customers, visitors or parties making deliveries to or
providing service to Tenant.  If no number of such spaces is so indicated,
Tenant shall not use more than its reasonable share of parking spaces, as
Landlord shall determine, in its sole and absolute discretion.  Landlord
reserves the right, without liability to Tenant, to modify the parking areas, to
designate the specific location of the parking for Tenant's employees,
customers, visitors, or parties making deliveries to or providing service to
Tenant, and to adopt reasonable rules and regulations for use of the parking
areas.
 
If Tenant's employees, customers, visitors, or parties making deliveries to or
providing services to Tenant are occupying/utilizing any parking spaces in
excess of the number of parking spaces designated in Section 1.11, then any of
the aforementioned in excess of this number will be required to park
offsite.  Requiring its employees, customers, visitors or parties making
deliveries to or providing service to Tenant to park offsite will be the
responsibility of Tenant.  Landlord shall have the right but not the obligation
to monitor and/or enforce this process.  If Landlord, in its sole discretion,
decides to implement a program to manage the parking, Tenant shall promptly pay
its reasonable share of the cost of implementing this program.
 
11.7     Entry by Landlord.  Tenant shall, upon notice as provided herein,
permit Landlord and Landlord's agents to enter the Premises at all reasonable
times for any of the following purposes: (a) to inspect the Premises, (b) to
supply any services or to perform any maintenance obligations of Landlord,
including the erection and maintenance of such scaffolding, canopies, fences,
and props as may be required, (c) to make repairs to the Common Facilities or
systems within the responsibilities of Landlord, including the heating,
ventilation, air conditioning or plumbing systems, to correct, repair or bring
into legal compliance any fire or other life safety systems of the Premises, and
to repair or replace any broken glass or glazing., (d) to post notices of
nonresponsibility, (e) to place any usual or ordinary "for sale" signs, or (f)
within six (6) months prior to the expiration of this Lease, to place any usual
or ordinary "for lease" signs. Except as provided in Article 16, no such entry
shall result in any rebate of rent or any liability to Tenant for any loss of
occupation or quiet enjoyment of the Premises. Landlord shall give at least 24
hours notice to Tenant prior to any entry except in an emergency, including
correcting or removing any dangerous or hazardous condition, or unless Tenant
consents at the time of entry. After not less than twenty-four (24) hours
notice, if Tenant is not personally present to open and permit an entry into the
Premises, at any time when for any reason an entry therein shall be necessary or
permissible, Landlord or Landlord's agents may enter the same by a master key,
or may forcibly enter the same without rendering Landlord or such agents liable
therefor, and without in any manner affecting the obligations and covenants of
this Lease. Nothing herein contained, however, shall be deemed or construed to
impose upon Landlord any obligation, responsibility or liability whatsoever for
the care, maintenance or repair of the Premises or any part thereof, except as
otherwise specifically provided herein.  Any entry for Premises improvements,
replacements, remodeling or additions shall be at times and upon conditions
reasonably acceptable to Tenant and consistent with its quiet enjoyment, not to
be unreasonably withheld or delayed, provided Tenant shall have a reasonable
opportunity to review plans and specifications for same prior to its acceptance.
 
8

--------------------------------------------------------------------------------

 
12.          ACCEPTANCE OF PREMISES; NONLIABILITY OF LANDLORD; DISCLAIMER.
 
12.1     Acceptance of Premises.  By taking possession hereunder, Tenant
acknowledges that it has examined the Premises and accepts the condition
thereof.  Tenant acknowledges and agrees that Landlord has no obligation to
improve the Premises other than as set forth specifically in this Lease, if at
all.  In particular, Tenant acknowledges that any additional improvements or
alterations needed to accommodate Tenant's intended use shall be made solely at
Tenant's sole cost and expense, and strictly in accordance with the requirements
of this Lease (including the requirement to obtain Landlord's consent thereto),
unless such improvements and alterations are specifically required of
Landlord.  Landlord shall have no responsibility to do any work required under
any building codes or other governmental requirements not in effect or
applicable at the time the Premises were constructed, including without
limitation any requirements related to sprinkler retrofitting, seismic
structural requirements, accommodation of disabled persons, or hazardous
materials.  Landlord shall be under no obligation to provide utility, telephone
or other service or access beyond that which exists at the Premises as of the
date of this Lease, unless Landlord specifically agrees in writing to provide
the same.  If it is anticipated that Tenant will be doing any Alterations or
installations prior to taking occupancy, any delays encountered by Tenant in
accomplishing such work or obtaining any required permits therefor shall not
delay the Commencement Date or the date that Tenant becomes liable to pay rent,
or the date that Landlord may effectively deliver possession of the Premises to
Tenant.  By taking possession hereunder, Tenant acknowledges that it accepts the
square footage of the Premises as delivered and as stated in this Lease.  No
discovery or alleged discovery after such acceptance of any variance in such
square footage as set forth in this Lease (or in any proposal, advertisement or
other description thereof) shall be grounds for any adjustment in any element of
the rent payable hereunder, unless such adjustment is initiated by and
implemented by Landlord in writing. Landlord has provided or will provide Tenant
with Landlord’s measurement and calculation of the leased square footage prior
to execution of the Lease.
 
12.2     Landlord's Exemption From Liability.  Landlord shall not be liable for
injury to Tenant's business or loss of income therefrom, or for personal injury
or property damage that may be sustained by Tenant or any subtenant of Tenant,
or their respective employees, invitees, customers, agents or contractors or any
other person in or about the Premises, caused by or resulting from fire, flood,
earthquake or other natural disaster, or from steam, electricity, gas, water or
rain, that may leak or flow from or into any part of the Premises, or from the
breakage, leakage, obstruction or other defects of pipes, sprinklers, wires,
appliances, plumbing, air-conditioning, lighting fixtures or computer equipment
or software, whether such damage or injury results from conditions arising upon
the Premises or upon other portions of the Project, or from other sources, and
regardless of whether the cause of such damage or injury or the means of
repairing the same is inaccessible to Tenant, except to the extent caused by the
gross negligence or intentional misconduct of Landlord or its
contractors.  Landlord shall not be liable for any damages to property or for
personal injury or loss of life arising from any use by, act or failure to act
of any third parties (including other occupants of the Project) occurring in, or
about the Premises or in or about the Project (including without limitation the
criminal acts of any third parties) except Landlord’s agents and
contractors.  Landlord shall not be liable for any latent defect in the Premises
or in the Project.  All property of Tenant kept or stored on the Premises shall
be so kept or stored at the risk of Tenant only, and Tenant shall indemnify,
protect, hold harmless and defend Landlord and Landlord's officers, directors,
shareholders, partners, members, principals, employees, agents, representatives,
and other related entities and individuals, and their respective successors and
assigns, from and against any claims arising out of damage to the same,
including subrogation claims by Tenant's insurance carriers except to the extent
caused by the gross, negligence or intentional misconduct of Landlord or its
contractors.
 
12.3     Warranties and Representations.
 
(a)     Landlord represents and warrants that to Landlord’s actual knowledge
there are no actual or threatened foreclosure actions, liens,
mortgages,  breaches of any of the foregoing  and/or lawsuits that would,
conflict with Tenant’s rights under this Lease or its quiet enjoyment with
respect to the Premises or use of the Common Facilities, except those rights and
actions listed in Schedule 1.
 
(b)     Landlord represents and warrants that Landlord owns the entire right,
title and interest in the Project.  Landlord’s total assets exceed its total
liabilities by at least $500,000, calculated in accordance with US GAAP (“Net
Assets”).
 
(b)     Neither Landlord nor Landlord's agents make any warranty or
representation with respect to the suitability or fitness of the space for the
conduct of Tenant's business, or for any other purpose.
 
(c)     Except as set forth in section 12.3(a), neither Landlord nor Landlord's
agents make any warranty or representation with respect to any other tenants or
users that may or may not construct improvements, occupy space or conduct
business within the Project, and Tenant hereby acknowledges and agrees that it
is not relying on any warranty or representation relating thereto in entering
into this Lease.  Notwithstanding the foregoing, Landlord shall exercise its
business judgment to select other tenants of the Project whose uses thereof are
not incompatible with the Tenant's use of its Premises as a corporate
headquarters, nor whose presence in the Project would material diminish the
reputation of Tenant.  Such standard shall be applied at the time Landlord
leases such other space, it being understood that Landlord may not have the
legal right to control future changes in such other tenants' uses, and  that
Landlord cannot be responsible for changes in reputations or public perceptions
of Tenant or such other tenants.
 
 
9

--------------------------------------------------------------------------------

 
(d)     Landlord specifically disavows any oral representations made by or on
behalf of its employees, agents and independent contractors, and Tenant hereby
acknowledges and agrees that it is not relying and has not relied on any oral
representations in entering into this Lease.
 
(e)     Landlord has not made any promises or representations, expressed or
implied, that it will renew, extend or modify this Lease in favor of Tenant or
any permitted transferee of Tenant, except as may be specifically set forth
herein or in a written instrument signed by both parties amending this Lease.
 
(f)      Notwithstanding that the rent payable to Landlord hereunder may at
times include the cost of guard service or other security measures, it is
specifically understood that Landlord does not represent, guarantee or assume
responsibility that Tenant will be secure from any damage, injury or loss of
life because of such guard service.  Landlord shall have no obligation to hire,
maintain or provide such services, which may be withdrawn or changed at any time
with or without notice to Tenant or any other person and without liability to
Landlord.  To induce Landlord to provide such service if Landlord elects in its
sole discretion to do so, Tenant agrees that (i) Landlord shall not be liable
for any damage, injury or loss of life related to the provision or nonprovision
of such service, and (ii) Landlord shall have no responsibility to protect
Tenant, or its employees or agents, from the acts of any third parties
(including other occupants of the Project) occurring in, or about the Premises
or in or about the Project (including without limitation the criminal acts of
any third parties), whether or not the same could have been prevented by any
such guard service or other security measures.
 
12.4     Keys.  The Project is monitored by a card key system for after-hours
access and security.  Tenant shall re-key the Premises at its sole cost upon
taking possession thereof.  Tenant hereby acknowledges that various persons have
had access to the keys to the Premises as keyed prior to Tenant's possession,
and that Landlord disclaims all liability and responsibility for any
unauthorized distribution or possession of such prior keys.  Tenant shall
provide Landlord with four (4) copies of keys to Premises immediately upon
rekeying the Premises.  Tenant shall rekey Premises such that Landlord’s Master
Key will also unlock the primary door to the Premises.  Tenant shall have the
right to install its own security system on the Premises, provided it provides
Landlord with access information or equipment.
 
13.          INDEMNIFICATION.
 
Tenant shall indemnify, protect, hold harmless and defend Landlord and
Landlord's officers, directors, shareholders, partners, members, principals,
employees, agents, representatives, and other related entities and individuals,
and their respective successors and assigns (collectively, "Landlord's Related
Entities"), from and against any and all claims, actions, damages, liability,
costs, and expenses, including attorneys' fees and costs, arising from personal
injury, death, and/or property damage and arising from: (a) Tenant's use or
occupation of the Premises or any work or activity done or permitted by Tenant
in or about the Premises (including without limitation any storage or display of
materials or merchandise, or other activity by Tenant in the Common Facilities)
except the acts or omissions of Landlord or its contractors, (b) any activity,
condition or occurrence in the Premises or other area under the control of
Tenant, except the acts or omissions of Landlord or its contractors, (c) any
breach or failure to perform any obligation imposed on Tenant under this Lease,
or (d) any other act or omission of Tenant or its assignees or subtenants or
their respective agents, contractors, employees, customers, invitees or
licensees.  Upon notice from Landlord, Tenant shall, at Tenant's sole expense
and by counsel reasonably satisfactory to Landlord, defend any action or
proceeding brought against Landlord or Landlord's Related Entities by reason of
any such claim.  Landlord may engage separate counsel, at its own expense.  If
Landlord or any of Landlord's Related Entities is made a party to any
third-party litigation commenced by or against Tenant, then Tenant shall
indemnify, protect, hold harmless and defend Landlord and Landlord's Related
Entities from and against any and all claims, actions, damages, liability,
costs, expenses and attorneys' fees and costs incurred or paid in connection
with such litigation.  Tenant, as a material part of the consideration to
Landlord hereunder, assumes all risk of, and waives all claims against Landlord
for, personal injury or property damage in, upon or about the Premises, from any
cause whatsoever, provided, however, that the indemnifications and waivers of
Tenant set forth in this Section shall not apply to damage and liability to the
extent caused by the negligence or willful misconduct of Landlord.
 
14.          HAZARDOUS MATERIALS.
 
14.1     Definitions.  "Hazardous Materials Laws" means any and all federal,
state or local laws, ordinances, rules, decrees, orders, regulations or court
decisions relating to hazardous substances, hazardous materials, hazardous
waste, toxic substances, environmental conditions on, under or about the
Premises, or soil and ground water conditions, including, but not limited to,
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, 42 U.S.C. '9601, et seq., the Resource Conservation and
Recovery Act ,42 U.S.C. '6901, et seq., the Hazardous Materials Transportation
Act, 49 U.S.C. '1801, et seq., the California Hazardous Waste Control Act, Cal.
Health and Safety Code '25100, et seq., the Carpenter-Presley-Tanner Hazardous
Substances Account Act, Cal. Health and Safety Code '25300, et seq., the Safe
Drinking Water and Toxic Enforcement Act, Cal. Health and Safety Code '25249.5,
et seq., the Porter-Cologne Water Quality Control Act, Cal. Water Code '13000,
et seq., any amendments to the foregoing, and any similar federal, state or
local laws, ordinances, rules, decrees, orders or regulations.  "Hazardous
Materials" means any chemical, compound, material, substance or other matter
that: (a) is defined as a hazardous substance, hazardous material, hazardous
waste or toxic substance under any Hazardous Materials Law, (b) is controlled or
governed by any Hazardous Materials Law or gives rise to any reporting, notice
or publication requirements hereunder, or gives rise to any liability,
responsibility or duty on the part of Tenant or Landlord with respect to any
third person hereunder; or (c) is flammable or explosive material, oil,
asbestos, urea formaldehyde, radioactive material, nuclear medicine material,
drug, vaccine, bacteria, virus, hazardous waste, toxic substance, or related
injurious or potentially injurious material (by itself or in combination with
other materials).
 
 
10

--------------------------------------------------------------------------------

 
14.2     Use of Hazardous Materials.  Tenant shall not allow any Hazardous
Material to be used, generated, manufactured, released, stored or disposed of
on, under or about, or transported from, the Premises, unless: (a) such use is
specifically disclosed to and approved by Landlord in writing prior to such use,
and (b) such use is conducted in compliance with the provisions of this
Article.  Landlord's consent may be withheld in Landlord's sole discretion and,
if granted, may be revoked at any time.  Landlord may approve such use subject
to reasonable conditions to protect the Premises and Landlord's
interests.  Landlord may withhold approval if Landlord determines that such
proposed use involves a material risk of a release or discharge of Hazardous
Materials or a violation of any Hazardous Materials Laws or that Tenant has not
provided reasonably sufficient assurances of its ability to remedy such a
violation and fulfill its obligations under this Article.  Notwithstanding the
foregoing, Landlord hereby consents to Tenant's use, storage or disposal of
products containing small quantities of Hazardous Materials that are of a type
customarily found in offices and households (such as aerosol cans containing
insecticides, toner for copies, paints, paint remover and the like) provided
that Tenant shall handle, use, store and dispose of such Hazardous Materials in
a safe and lawful manner and shall not allow such Hazardous Materials to
contaminate the Premises.
 
14.3    Compliance With Laws; Handling Hazardous Materials.  Tenant shall
strictly comply with, and shall maintain the Premises in compliance with, all
Hazardous Materials Laws.  Tenant shall obtain, maintain in effect and comply
with the conditions of all permits, licenses and other governmental approvals
required for Tenant's operations on the Premises under any Hazardous Materials
Laws, including, but not limited to, the discharge of appropriately treated
Hazardous Materials into or through any sanitary sewer serving the Premises.  At
Landlord's request, Tenant shall deliver copies of, or allow Landlord to
inspect, all such permits, licenses and approvals.  All Hazardous Materials
removed from the Premises shall be removed and transported by duly licensed
haulers to duly licensed disposal facilities, in compliance with all Hazardous
Materials Laws.  Tenant shall perform any monitoring, testing, investigation,
clean-up, removal, detoxification, preparation of closure or other required
plans and any other remedial work required by any governmental agency or lender,
or recommended by Landlord's environmental consultants, as a result of any
release or discharge or potential release or discharge of Hazardous Materials
affecting the Premises or the Project or any violation or potential violation of
Hazardous Materials Laws by Tenant or any assignee or subtenant of Tenant or
their respective agents, contractors, employees, licensees or invitees
(collectively, "Remedial Work").  Landlord shall have the right to intervene in
any governmental action or proceeding involving any Remedial Work, and to
approve performance of the work, in order to protect Landlord's
interests.  Tenant shall not enter into any settlement agreement, consent decree
or other compromise with respect to any claims relating to Hazardous Materials
without notifying Landlord and providing ample opportunity for Landlord to
intervene.  Tenant shall additionally comply with the recommendations of
Landlord's and Tenant's insurers based upon National Fire Protection Association
standards or other applicable guidelines regarding the management and handling
of Hazardous Materials.  If any present or future law imposes any requirement of
reporting, survey, investigation or other compliance upon Landlord, Tenant, or
the Premises, and if such requirement is precipitated by a transaction to which
Tenant is a party, including without limitation any Transfer (as defined in
Section 18.1) of the Lease by Tenant, then Tenant shall fully comply with and
pay all costs of compliance with such requirement, including Landlord's
attorneys' fees and costs.
 
14.4     Notice; Reporting.  Tenant shall notify Landlord, in writing, within
three (3) days after any of the following: (a) Tenant has knowledge, or has
reasonable cause to believe, that any Hazardous Material has been released,
discharged or is located on, under or about the Premises, whether or not the
release or discharge is in quantities that would otherwise be reportable to a
public agency, (b) Tenant receives any order of a governmental agency requiring
any Remedial Work pursuant to any Hazardous Materials Laws, (c) Tenant receives
any warning, notice of inspection, notice of violation or alleged violation or
Tenant receives notice or knowledge of any proceeding, investigation or
enforcement action, pursuant to any Hazardous Materials Laws; or (d) Tenant
receives notice or knowledge of any claims made or threatened by any third party
against Tenant or the Premises relating to any loss or injury resulting from
Hazardous Materials.  If the potential risk of any of the foregoing events is
material, Tenant shall deliver immediate verbal notice to Landlord, in addition
to written notice as set forth above.  Tenant shall deliver to Landlord copies
of all test results, reports and business or management plans required to be
filed with any governmental agency pursuant to any Hazardous Materials Laws.
 
14.5     Indemnity.  Tenant shall indemnify, protect, hold harmless and defend
Landlord and Landlord's officers, directors, shareholders, partners, members,
principals, employees, agents, representatives, and other related entities and
individuals, and their respective successors and assigns, from and against any
and all liabilities, claims, suits, judgments, actions, investigations,
proceedings, costs and expenses (including attorneys' fees and costs) arising
out of or in connection with any breach of any provisions of this Article or
directly or indirectly arising out of the use, generation, storage, release,
disposal or transportation of Hazardous Materials by Tenant, or any assignee or
subtenant of Tenant, or their respective agents, contractors, employees,
licensees, or invitees, on, under or about the Premises during the Lease Term or
any other period of Tenant's actual or constructive occupancy of the Premises,
including, but not limited to, all foreseeable and unforeseeable consequential
damages and the cost of any Remedial Work.  Any defense of Landlord pursuant to
this Section shall be by counsel reasonably acceptable to Landlord.  Neither the
consent by Landlord to the use, generation, storage, release, disposal or
transportation of Hazardous Materials nor the strict compliance with all
Hazardous Materials Laws shall excuse Tenant from Tenant's indemnification
obligations pursuant to this Article.  The foregoing indemnity shall be in
addition to and not a limitation of the indemnification provisions of Article 13
of this Lease.  Tenant's obligations pursuant to this Article shall survive the
termination or expiration of this Lease.
 
 
11

--------------------------------------------------------------------------------

 
14.6     Entry and Inspection; Cure.  Landlord and its agents, employees and
contractors, shall have the right (but not the obligation) to enter the Premises
at all reasonable times to inspect the Premises and Tenant's compliance with the
terms and conditions of this Article, or to conduct investigations and
tests.  No prior notice to Tenant shall be required in the event of an
emergency, or if Landlord has reasonable cause to believe that violations of
this Article have occurred, or if Tenant consents at the time of entry.  In all
other cases, Landlord shall give at least twenty-four (24) hours' prior notice
to Tenant.  Landlord shall have the right (but not the obligation) to remedy any
violation by Tenant of the provisions of this Article pursuant to Section 22.3
of this Lease or to perform any Remedial Work.  Tenant shall pay, upon demand,
all costs incurred by Landlord in investigating any such violations or potential
violations or performing Remedial Work, plus interest thereon at the rate
specified in this Lease from the date of demand until the date paid by Tenant.
 
14.7     Termination; Expiration.  Upon termination or expiration of this Lease,
Tenant shall, at Tenant's cost, remove any equipment, improvements or storage
facilities utilized in connection with any Hazardous Materials and shall clean
up, detoxify, repair and otherwise restore the Premises to a condition free of
Hazardous Materials, to the extent such condition is caused by Tenant or any
assignee or subtenant of Tenant or their respective agents, contractors,
employees, licensees or invitees.
 
14.8     Exit Assessment. If Tenant or any other occupant of the Premises during
Tenant's possession thereof has used, generated, manufactured, released, stored
or disposed of on, under or about, or transported from, the Premises, any
material amount of Hazardous Materials (other than reasonable amounts of normal
office supplies such as stationery supplies, inks, cleaning supplies, copier
toner and the like, consistent with normal office use), then Landlord shall have
the right to require Tenant to shall cause to be performed, at its sole expense,
no later than ten (10) days after the expiration or earlier termination of this
Lease, an environmental assessment (the "Exit Assessment") of the
Premises.  Landlord agrees to allow Tenant access to the Premises for such
purpose.  The Exit Assessment must be performed by a qualified environmental
consultant acceptable to Landlord, and shall include such examinations of the
Premises and the Project, and such reports and testing, as may be appropriate,
in the opinion of such consultant and prevailing industry standards based on the
any actual or reasonably suspected Hazardous Material activities in or about the
Premises during Tenant's possession thereof  The original of the Exit Assessment
shall be addressed to Landlord and shall be provided to Landlord within twenty
(20) days of the expiration or earlier termination of the Lease.  In addition to
Tenant's obligations under Section 14.7, Tenant agrees to fully implement and
address all recommended actions contained in the Exit Assessment, at its sole
cost, within thirty (30) days of the date thereof.
 
14.9     Event of Default.  The release or discharge of any Hazardous Material
or the violation of any Hazardous Materials Law by Tenant or any assignee or
subtenant of Tenant shall be a default by Tenant under this Lease, subject to
the provisions of Section 21(b).
 
15.          ALTERATIONS; LIENS.
 
15.1     Alterations by Tenant. Tenant shall not make any alterations, additions
or improvements ("Alterations") to the Premises without Landlord's prior written
consent, not to be unreasonably withheld or delayed.  All Alterations installed
by Tenant shall be new or completely reconditioned.  Landlord shall have the
right to approve the contractor, the method of payment of the contractor, which
consent shall not be unreasonably withheld or delayed, and the plans and
specifications for all proposed Alterations shall be provided to Landlord
reasonably in advance of the proposed commencement of the Alterations for
approval, which consent shall not be unreasonably withheld or delayed.  Tenant
shall obtain Landlord's consent to all proposed Alterations requiring Landlord's
consent prior to the commencement of any such Alterations, which consent shall
not be unreasonably withheld or delayed.  Tenant's request for consent shall be
accompanied by information identifying the contractor and method of payment and
two (2) copies of the proposed plans and specifications.  All Alterations of
whatever kind and nature shall become at once a part of the realty and shall be
surrendered with the Premises upon expiration or earlier termination of the
Lease Term, unless Landlord requires Tenant to remove the same as provided in
Article 20.  If Tenant demolishes or removes any then-existing Tenant
Improvements or other portions of the Premises or the Project (including without
limitation any previously-installed Alterations), Tenant shall promptly commence
and diligently pursue to completion all Alterations then underway; provided,
however, that if Tenant fails to do so, at the election of Landlord, Tenant
shall restore the Premises and the Project to its condition and state of
improvement prior to such demolition or removal.  During the Lease Term, Tenant
agrees to provide, at Tenant's expense, a policy of insurance covering loss or
damage to any Alterations made by Tenant, in an amount adequate to repair or
replace the same, naming Landlord as an additional insured.  Provided, however,
Tenant may install movable furniture, trade fixtures, machinery or equipment in
conformance with applicable governmental rules or ordinances and remove the same
upon expiration or earlier termination of this Lease as provided in Article 20.
 
 
12

--------------------------------------------------------------------------------

 
15.2     Permits and Governmental Requirements.  Tenant shall obtain, at
Tenant's sole cost and expense, all building permits and other permits of every
kind and nature required by any governmental agency having jurisdiction in
connection with the Alterations.  Tenant shall indemnify, protect, hold harmless
and defend Landlord and Landlord's officers, directors, shareholders, partners,
members, principals, employees, agents, representatives, and other related
entities and individuals, and their respective successors and assigns, from and
against any and all claims, actions, damages, liability, costs, and expenses,
including attorneys' fees and costs, arising out of any failure by Tenant or
Tenant's contractor or agents to obtain all required permits, regardless of when
such failure is discovered.  Tenant shall do any and all additional
construction, alterations, improvements and retrofittings required by a
government authority to be made to the Premises and/or the Project, or any other
property of Landlord as a result of, or as may be triggered by, Tenant's
Alterations.  Landlord shall have the right to do such additional construction
itself if Tenant fails to do so after reasonable notice from Landlord; but in
all instances Tenant shall pay all costs directly or indirectly related to such
additional work.  Tenant shall indemnify, protect, hold harmless and defend
Landlord and Landlord's officers, directors, shareholders, partners, members,
principals, employees, agents, representatives, and other related entities and
individuals, and their respective successors and assigns, from and against any
and all claims, actions, damages, liability, costs, and expenses, including
attorneys' fees and costs, arising out of any such additionally required work
done by Tenant or its contractors.  All payment and indemnification obligations
under this Section shall survive the expiration or earlier termination of the
Lease Term.  Notwithstanding the foregoing, Landlord shall procure and pay for
all permits necessary to install the Tenant Improvements made to date or to be
made as a condition of the effectiveness of this Lease.
 
15.3     Liens.  Tenant shall pay when due all claims for any work performed,
materials furnished or obligations incurred by or for Tenant, and Tenant shall
keep the Premises free from any liens arising with respect thereto.  If Tenant
fails to cause any such lien to be released within fifteen (15) days after
imposition, by payment or posting of a proper bond, Landlord shall have the
right (but not the obligation) to cause such release by such means as Landlord
deems proper.  Tenant shall pay Landlord upon demand for all costs incurred by
Landlord in connection therewith (including attorneys' fees and costs), with
interest at the rate specified in Section 22.4 from the date of payment by
Landlord to the date of payment by Tenant.  Tenant will notify Landlord in
writing ten (10) business days prior to commencing any alterations, additions,
improvements or repairs in order to allow Landlord time to file a notice of
nonresponsibility.
 
15.4     Remodel.  Landlord may in the future remodel, renovate or refurbish
("remodel") all or any portion of the Project, which remodel, however, may not
include the Premises. The remodeling will be done in accordance with design
specifications prepared by the project architect and reviewed and approved by
Landlord. Copies of such specifications will be made available to Tenant, and
Tenant agrees to accept the same. Tenant further agrees that Tenant will not,
through any act or omission on the part of Tenant, in any way impede, delay or
prevent the completion of such remodeling in a timely manner.
 
16.          DAMAGE AND DESTRUCTION.
 
16.1     Partial Insured Damage.  If the Premises or any building in which the
Premises are located, including the Common Facilities, HVAC, plumbing or common
utilities (collectively the “Building”) are partially damaged or destroyed
during the Lease Term, Landlord shall make the necessary repairs, provided such
repairs can reasonably be completed within sixty (60) days after the date of the
damage or destruction in accordance with applicable  laws and regulations and
provided that the cost to repair is equal to or less than $150,000.00 or
Landlord receives sufficient insurance proceeds to pay the cost of such
repairs.  In such event, this Lease shall continue in full force and effect.  If
such repairs cannot reasonably be completed within sixty (60) days after the
date of the damage or destruction or if Landlord does not receive sufficient
insurance proceeds, then Landlord may, at its option, elect within  thirty (30)
days of the date of the damage or destruction to proceed with the necessary
repairs, in which event this Lease shall continue in full force and effect
provided Landlord’s contractor estimates in writing that such repairs can be
completed within 180 days and that Landlord completes the same within a
reasonable time but in no event in excess of one hundred eighty (180) days after
commencement.  If Landlord does not so elect to make such repairs or if such
repairs cannot be made under applicable laws and regulations within such time,
this Lease may be terminated at the option of either party by notice to the
other.
 
16.2     Intentionally omitted.
 
16.3     Uninsured Damage.  In the event of any damage or destruction of the
Premises or the Building by an uninsured casualty the cost of repair of which
would exceed One Fifty Hundred Thousand Dollars ($150,000) Landlord shall have
the right to elect either to repair such damage, provided that the contractor
estimates in writing that such repair can be completed within 180 days.  Such
election shall be exercised by written notice to Tenant within thirty (30) days
of such damage or destruction.  If Landlord so elects, this Lease shall continue
in full force and effect and Landlord shall complete the same within a
reasonable time but in no event in excess of one hundred eighty (180) days after
commencement.  If Landlord does not so elect to make such repairs or if such
repairs cannot be made under applicable laws and regulations within such time,
this Lease may be terminated at the option of either party by notice to the
other.
 
16.4     Total Destruction.  A total destruction (including any destruction
required by any authorized public authority) of either the Premises or any
Building in which the Premises are located shall terminate this Lease.
 
 
13

--------------------------------------------------------------------------------

 
16.5     Partial Destruction of Project.  If fifty percent (50%) or more of the
rentable area of the Project is damaged or destroyed by fire or other cause,
notwithstanding that the Premises may be unaffected, either Landlord or Tenant
shall have the right, to be exercised by notice in writing delivered to Landlord
or Tenant as appropriate, within  sixty ( 60) days after said occurrence, to
elect to terminate this Lease.
 
16.6     Tenant's Obligations. Landlord shall not be required to repair any
injury or damage by fire or other cause, or to make any restoration or
replacement of any Alterations, trade fixtures, equipment or personal property
placed or installed in the Premises by or on behalf of Tenant.  Unless this
Lease is terminated pursuant to this Article, Tenant shall promptly repair,
restore or replace the same in the event of damage.  Nothing contained in this
Article shall be construed as a limitation on Tenant's liability for any damage
or destruction if such liability otherwise exists.
 
16.7     Rent Abatement.  After damage or destruction as described in this
Article, Minimum Monthly Rent payable by Tenant hereunder from the date of
damage until the repairs are completed or the Lease is terminated shall be
equitably reduced or abated, based upon the extent to which such damage or
repairs interfere with or prevent the use of, or the business carried on by
Tenant in, the Premises, but only to the extent Landlord receives proceeds from
the rental income insurance described in Section 9.1.  Landlord agrees to take
all reasonable steps to make a claim for and collect any rental income insurance
proceeds that might be available.
 
16.8     Waiver of Inconsistent Statutes.  The parties' rights and obligations
in the event of damage or destruction shall be governed by the provisions of
this Lease; accordingly, Tenant waives the provisions of California Civil Code
Sections 1932(2) and 1933(4), and any other statute, code or judicial decisions
that grants a tenant a right to terminate a lease in the event of damage or
destruction of a leased premises.
 
17.          CONDEMNATION.
 
17.1     Condemnation of Premises.  If any portion of the Project is taken or
condemned for a public or quasi-public use ("Condemnation"), then this Lease
shall terminate, provided however that it shall remain in full force and effect
if the Tenant’s use of the Premises is not materially affected and if the
parking available to tenant is not reduced below a ratio of three (3) parking
space for each one thousand (1,000) usable square feet. If terminated, this
Lease terminates as of the date title vests in the condemnor. Landlord shall,
within a reasonable period of time, restore the remaining Premises as nearly as
practicable to the condition existing prior to the condemnation; provided,
however, if Landlord receives insufficient funds from the condemnor for such
purpose, Landlord may elect to terminate this Lease.  If this Lease continues in
effect, the Minimum Monthly Rent shall be equitably adjusted, based upon the
value of the Premises remaining after the Condemnation compared to the value of
the Premises prior to Condemnation.  Provided, however, in the event of any such
partial condemnation, Landlord shall have the option to terminate this Lease
entirely as of the date title vests in the condemnor.  If all the Premises are
condemned, or such portion so that there does not remain a portion that is
susceptible of occupation, or if such a substantial portion of the Project is
condemned that it is no longer economically reasonable to lease the Premises on
the terms and conditions of this Lease, as reasonably determined by Landlord,
then at the election of Landlord this Lease shall terminate as of the date title
vests in the condemnor.
 
17.2     Condemnation of Parking Area. If all or any portion of the parking area
in the Project is condemned such that the ratio of the total square footage of
parking and other Common Facilities compared to the total rentable building
square footage of the Project is reduced to a ratio below three to one, then at
the election of either party this Lease shall terminate as of the date title
vests in the condemnor.
 
17.3     Condemnation Award.  All compensation awarded upon any such partial or
total Condemnation shall be paid to Landlord and Tenant shall have no claim
thereto, and Tenant hereby irrevocably assigns and transfers to Landlord any
right to compensation or damages by reason of any such Condemnation.  Provided,
however, that Tenant shall have the right to claim and recover from the
condemning authority, but not from Landlord, such compensation as may be
separately awarded or recoverable by Tenant in Tenant's own right on account of
any damage to Tenant's business by reason of the Condemnation and on account of
any cost that Tenant may incur in removing Tenant's merchandise, furniture,
fixtures, leasehold improvements and equipment.  If this Lease is terminated, in
whole or in part, in accordance with this Article as a result of a Condemnation,
Tenant shall have no claim for the value of any unexpired term of this Lease.
 
18.          ASSIGNMENT AND SUBLETTING.
 
18.1     Landlord's Consent Required.  Tenant shall not voluntarily or
involuntarily assign, sublease, mortgage, encumber, or otherwise transfer all or
any portion of the Premises or its interest in this Lease (collectively,
"Transfer") without Landlord's prior written consent, which consent Landlord
shall not unreasonably withhold. Landlord may withhold its consent until Tenant
has complied with the provisions of Sections 18.2 and 18.3.  Any attempted
Transfer without Landlord's written consent shall be void and shall constitute
an Event of Default under this Lease.  If Tenant is a corporation, any
cumulative Transfer of fifty percent (50%) or more of the voting stock of such
corporation shall constitute a Transfer requiring Landlord's consent hereunder;
provided, however that this sentence shall not apply to any corporation whose
stock is publicly traded.  If Tenant is a partnership, limited liability
company, trust or other entity, any cumulative Transfer of fifty percent (50%)
or more of the partnership, membership, beneficial or other ownership interests
therein shall constitute a Transfer requiring Landlord's consent
hereunder.  Tenant shall not have the right to consummate a Transfer or to
request Landlord's consent to any Transfer if any Event of Default has occurred
and is continuing or if Tenant or any affiliate of Tenant is in default under
any lease in the Project.
 
 
14

--------------------------------------------------------------------------------

 
18.2     Landlord's Election.  Tenant's request for consent to any Transfer for
any portion of the Premises shall be accompanied by a written statement setting
forth the details of the proposed Transfer, including the name, business and
financial condition of the prospective Transferee, financial details of the
proposed Transfer applicable to this Lease (e.g., the term and the rent and
security deposit payable), and any other related information that Landlord may
reasonably require.  Landlord shall have the right: (a) to withhold consent to
the Transfer, if reasonable, or (b) to grant consent, (c) to consent on the
condition that Landlord be paid, as Additional Rent hereunder,  50% of all
subrent or other consideration to be paid to Tenant under the original Term, or
100% of  all subrent or other consideration to be paid to Tenant under any
renewal Term under the terms of the Transfer, in excess of the total rent due
hereunder (including, if such Transfer is an assignment or if such Transfer is
to occur directly or indirectly in connection with the sale of any assets of
Tenant, all of the amount of the consideration attributable to the Transfer of
the Lease).  Prior to calculation and payment to Landlord of any Additional Rent
related to an approved Transfer, Tenant is entitled to recover the reasonable
and verified third party costs incurred in securing the approved Transferee,
including: brokers' fees and commissions, advertising costs and other reasonable
and typical third party expenses directly related to obtaining this approved
Transferee.  Landlord may require any permitted subtenant to make rental
payments directly to Landlord, in the amount of rent due hereunder.  The grounds
on which Landlord may reasonably withhold its consent to any requested Transfer
include, without limitation, that: (i) the proposed Transferee's contemplated
use of the Premises following the proposed Transfer is not reasonably similar to
the use of the Premises permitted hereunder, (ii) in Landlord's reasonable
business judgment, the proposed Transferee lacks sufficient net worth, working
capital, anticipated cash flow and other indications of financial strength to
meet all of its obligations under this Lease, (iii) the proposed Transfer would
breach any covenant of Landlord respecting a radius restriction, location, use
or exclusivity in any other lease, financing agreement, or other agreement
relating to the Project, and (iv) in Landlord's reasonable business judgment,
the possibility of a release of Hazardous Materials is materially increased as a
result of the Transfer or if Landlord does not receive sufficient assurances
that the proposed Transferee has the experience and financial ability to remedy
a violation of Hazardous Materials and to fulfill its obligations under Articles
13 and 14. In connection with any such Transfer, Landlord shall have the right
to require Tenant, at Tenant's sole cost, to cause environmental testing meeting
the requirements of an Exit Assessment described in Section 14.8 to be
performed.  Landlord need only respond to any request by Tenant hereunder within
a reasonable time of not more than ten (10) business days after receipt of all
information and other submission required in connection with such request.
 
18.3     Costs; Transfer Fee.  Tenant shall pay all costs and expenses in
connection with any permitted Transfer, including any real estate brokerage
commissions due with respect to the Transfer.  Tenant shall pay the reasonable
attorneys' fees and costs incurred by Landlord not to exceed $500 to reimburse
Landlord for costs and expenses incurred in connection with any request by
Tenant for Landlord's consent to a Transfer.  Such fee shall be delivered to
Landlord concurrently with Tenant's request for consent.
 
18.4     Assumption; No Release of Tenant.  Any permitted transferee shall
assume in writing all obligations of Tenant under this Lease, utilizing a form
of assumption agreement provided or approved by Landlord, and an executed copy
of such assumption agreement shall be delivered to Landlord within fifteen (15)
days after the effective date of the Transfer. The taking of possession of all
or any part of the Premises by any such permitted assignee or subtenant shall
constitute an agreement by such person or entity to assume without limitation or
qualification all of the obligations of Tenant under this Lease, notwithstanding
any failure by such person to execute the assumption agreement required in the
immediately preceding sentence. No permitted Transfer shall release or change
Tenant's primary liability to pay the rent and to perform all other obligations
of Tenant under this Lease.  Landlord's acceptance of rent from any other person
is not a waiver of any provision of this Article or a consent to
Transfer.  Consent to one Transfer shall not constitute a consent to any
subsequent Transfer.  If any transferee defaults under this Lease, Landlord may
proceed directly against Tenant without pursuing remedies against the
transferee.  Landlord may consent to subsequent Transfers or modifications of
this Lease by Tenant's transferee, without notifying Tenant or obtaining its
consent, and such action shall not relieve Tenant of its liability under this
Lease (but excluding any increases in such liability such as increased rent or
extensions of the Term other than pursuant to an exercise of the Option).
 
 18.5    No Merger.  No merger shall result from any Transfer pursuant to this
Article, any surrender by Tenant of its interest under this Lease, or any
termination hereof in any other manner.  In any such event, Landlord may either
terminate any or all subleases or succeed to the interest of Tenant thereunder.
 
18.6     Reasonable Restriction.  Tenant acknowledges that the restrictions on
Transfer contained herein are reasonable restrictions for purposes of Section
22.2 of this Lease and California Civil Code Section 1951.4.
 
19.          SUBORDINATION; ATTORNMENT; ESTOPPEL CERTIFICATE.
 
19.1     Subordination.  This Lease is junior and subordinate to all ground
leases, mortgages, deeds of trust, and other security instruments now or
hereafter affecting the real property of which the Premises are a part, and to
all advances made on the security thereof, and to all renewals, modifications,
consolidations, replacements and extensions thereof.  If any mortgagee,
beneficiary under deed of trust  or ground lessor shall elect to have this Lease
prior to the lien of its mortgage, deed of trust or ground lease, and gives
written notice thereof to Tenant, this Lease shall be deemed prior
thereto.  Tenant agrees to execute any documents required to effectuate such
subordination or to make this Lease prior to the lien of any such mortgage, deed
of trust or ground lease, as the case may be, and if Tenant fails to do so
within fifteen (15) days after written demand, Tenant does hereby make,
constitute and irrevocably appoint Landlord as Tenant's attorney-in-fact and in
Tenant's name, place and stead, to do so.  Any such request for subordination
shall be accompanied or shall contain appropriate agreements of nondisturbance
of Tenant’s rights of occupancy in the event of foreclosure or other proceeding
by which the holder of any superior or prior rights in and to the Project
acquires ownership thereof.
 
 
15

--------------------------------------------------------------------------------

 
19.2     Attornment. If Landlord sells, transfers, or conveys its interest in
the Premises or this Lease, or if the same is foreclosed judicially or
nonjudicially, or is otherwise acquired, by a mortgagee, beneficiary under deed
of trust or ground lessor, upon the request and at the sole election of
Landlord's lawful successor, Tenant shall attorn to said successor, provided
said successor accepts the Premises subject to this Lease.  Tenant shall, upon
request of Landlord or any such mortgagee, beneficiary under deed of trust or
ground lessor, execute an attornment agreement confirming the same, in form and
substance acceptable to Landlord.  Such agreement shall provide, among other
things, that said successor shall not be (a) bound by any prepayment of more
than one (1) month's rent, (ii) liable for the return of any Security Deposit
not actually received by said successor, or (iii) bound by any material
amendment of this Lease made after the later of the initial effective date of
this Lease, or the date that such successor's lien or interest first arose,
unless said successor shall have consented to such amendment. .Landlord shall,
in good faith attempt to obtain, within ninety days of the date of this Lease,
from any mortgagee, beneficiary under deed of trust or ground lessor, a
reasonable non-disturbance agreement recognizing Tenant’s rights under the Lease
in the event of a foreclosure. Landlord shall, in good faith attempt to obtain
and provide to Tenant, within ninety days of the date of this Lease, from any
mortgagee, beneficiary under deed of trust or ground lessor, a commercially
reasonable non-disturbance agreement recognizing Tenant’s rights under the Lease
in the event of a foreclosure.
 
19.3     Estoppel Certificates. Within fifteen (15) days after written request
from Landlord, Tenant at Tenant's sole cost shall execute, acknowledge and
deliver to Landlord a written certificate in favor of Landlord and any
prospective lender on or purchaser of the Project or any part thereof, (a) that
this Lease is unmodified and in full force and effect (or, if modified, stating
the nature of such modifications and certifying that this Lease is in full force
and effect as so modified), (b) the amount of any rent paid in advance, and (c)
that there are no uncured defaults on the part of Landlord, or specifying the
nature of such defaults if any are claimed.  In addition to the foregoing, such
certificate shall include Tenant's certification to such other matters, and be
on such form, as Landlord or such prospective lender or purchaser shall
reasonably require.
 
20.          SURRENDER OF PREMISES.
 
20.1     Condition of Premises.  Upon the expiration or earlier termination of
this Lease, Tenant shall surrender the Premises to Landlord, broom clean and in
the same condition and state of repair as at the commencement of the Lease Term,
except for ordinary wear and tear that Tenant is not otherwise obligated to
remedy under the provisions of this Lease.  Tenant shall deliver all keys to the
Premises and the Project to Landlord.  Upon Tenant's vacation of the Premises,
Tenant shall remove all portable furniture, trade fixtures, machinery,
equipment, signs and other items of personal property (unless prohibited from
doing the same under Section 20.2), and shall remove any Alterations (whether or
not made with Landlord's consent) that Landlord may require Tenant to
remove.  Tenant shall repair all damage to the Premises caused by such removal
and shall restore the Premises to its prior condition, all at Tenant's expense,
provided that Tenant shall not be responsible for any restoration or expense in
connection with new or amended building codes.  Such repairs shall be performed
in a manner satisfactory to Landlord and shall include, but are not limited to,
the following: capping all plumbing, capping all electrical wiring, repairing
all holes in walls, restoring damaged floor and/or ceiling tiles, and thorough
cleaning of the Premises.  If Tenant fails to remove any items that Tenant has
an obligation to remove under this Section when required by Landlord or
otherwise, such items shall, at Landlord's option, become the property of
Landlord and Landlord shall have the right to remove and retain or dispose of
the same in any manner, without any obligation to account to Tenant for the
proceeds thereof.  Tenant waives all claims against Landlord for any damages to
Tenant resulting from Landlord's retention or disposition of such Alterations or
personal property.  Tenant shall be liable to Landlord for Landlord's costs of
removing, storing and disposing of such items.
 
20.2     Removal of Certain Alterations, Fixtures and Equipment Prohibited.  All
Alterations, fixtures (except trade fixtures removed by Tenant pursuant to
Section 20.1, machinery, equipment, signs and other items of personal property)
that Landlord has not required Tenant to remove under Section 20.1 shall become
Landlord's property and shall be surrendered to Landlord with the Premises,
regardless of who paid for the same.  In particular and without limiting the
foregoing, Tenant shall not remove any of the following materials or equipment
without Landlord's prior written consent, regardless of who paid for the same
and regardless of whether the same are permanently attached to the Premises: any
power wiring and power panels; computer, telephone, telecommunications wiring,
lighting and lighting fixtures; wall coverings; drapes, blinds and other window
coverings; carpets and other floor coverings; and other building operating
equipment.
 
20.3     Holding Over.  Tenant shall vacate the Premises upon the expiration or
earlier termination of this Lease, and Tenant shall indemnify, protect, hold
harmless and defend Landlord against all liabilities, damages and expenses
incurred by Landlord as a result of any delay by Tenant in vacating the
Premises.  Subject to the remaining provisions herein, if Tenant remains in
possession of the Premises or any part thereof for a period of ninety days or
less after the expiration of the Lease Term without Landlord's written
permission, Tenant's occupancy shall be a tenancy from month-to-month only, and
not a renewal or extension hereof, and provided Landlord has not (i) executed a
lease for at least 25% of the Premises with a third party or (ii) executed a
sale agreement for the Project with a third party, then  all provisions of this
Lease (other than those relating to the term) shall apply to such month-to-month
tenancy, except that the Minimum Monthly Rent shall be increased to 125)% of the
Minimum Monthly Rent in effect during the last month of the Lease Term. .  If
Tenant remains in possession of the Premises or any part thereof after the
expiration of the Lease Term without Landlord's written permission, Tenant's
occupancy shall be a tenancy from month-to-month only, and not a renewal or
extension hereof; and provided Landlord has executed a lease for at least 25% of
the Premises with a third party or executed a sale agreement for the Project
with a third party, then all provisions of this Lease (other than those relating
to the term) shall apply to such month-to-month tenancy, except that the Minimum
Monthly Rent shall be increased to 200% of the Minimum Monthly Rent in effect
during the last month of the Lease Term. In addition, if, Tenant remains in
possession of the Premises or any part thereof for any time greater than ninety
days after the expiration of the Lease Term, then all provisions of this Lease
(other than those relating to the term) shall apply to such month-to-month
tenancy, except that the Minimum Monthly Rent shall be increased to 200% of the
Minimum Monthly Rent in effect during the last month of the Lease Term.  No
acceptance of rent, negotiation of rent checks or other act or omission of
Landlord or its agents shall extend the Expiration Date of this Lease other than
a writing executed by Landlord giving Tenant permission to remain in occupancy
beyond the Expiration Date under the terms of the immediately preceding
sentence.
 
 
16

--------------------------------------------------------------------------------

 
21.          DEFAULT BY TENANT.
 
The occurrence of any of the following shall constitute an "Event of Default"
under this Lease by Tenant:
 
(a)     Failure to pay within five (5) days of the date due the rent or any
other monetary sums required hereunder; provided that no more than twice in any
twelve (12) month period, such late payment shall not constitute an Event of
Default until ten (10) days after written notice by Landlord to
Tenant.  Landlord's notice described herein is intended to satisfy, and is not
in addition to, any and all legal notices required prior to commencement of an
unlawful detainer action, including without limitation the notice requirements
of California Code of Civil Procedure Sections 1161 et seq.
 
 (b)    Failure to perform any other agreement or obligation of Tenant
hereunder, if such failure continues for thirty (30) days after written notice
by Landlord to Tenant, except as to those Events of Default that are noncurable,
in which case no such grace period shall apply; provided, however, that if the
nature of the obligation is such that more than thirty (30) days are required
for performance, then Tenant shall not be in default if Tenant commences
performance within such thirty (30) day period, thereafter diligently prosecutes
to completion, and in fact effectuates a cure thereof within one hundred twenty
(120) days of Landlord's notice.  Landlord's notice described herein is intended
to satisfy, and is not in addition to, any and all legal notices required prior
to commencement of an unlawful detainer action, including without limitation the
notice requirements of California Code of Civil Procedure Sections 1161 et seq.
 
(c)     Abandonment or vacation of the Premises by Tenant, or failure to occupy
the Premises, in each case for a period of twenty (20) consecutive days
following notice from Landlord
.
(d)     If any of the following occurs:  (i) a petition is filed for an order of
relief under the federal Bankruptcy Code or for an order or decree of insolvency
or reorganization or rearrangement under any state or federal law, and such
petition is not dismissed within ninety (90) days after the filing thereof; (ii)
Tenant makes a general assignment for the benefit of creditors; (iii) a receiver
or trustee is appointed to take possession of any substantial part of Tenant's
assets, unless such appointment is vacated within ninety (90) days after the
date thereof; (iv) Tenant consents to or suffers an attachment, execution or
other judicial seizure of any substantial part of its assets or its interest
under this Lease, unless such process is released or satisfied within ninety
(90) days after the occurrence thereof.  If a court of competent jurisdiction
determines that any of the foregoing events is not a default under this Lease,
and a trustee is appointed to take possession (or if Tenant remains a debtor in
possession), and such trustee or Tenant transfers Tenant's interest hereunder,
then Landlord shall receive, as Additional Rent, the difference between the rent
(or other consideration) paid in connection with such transfer and the rent
payable by Tenant hereunder.  Any assignee pursuant to the provisions of any
bankruptcy law shall be deemed without further act to have assumed all of the
obligations of the Tenant hereunder arising on or after the date of such
assignment.  Any such assignee shall, upon demand, execute and deliver to
Landlord an instrument confirming such assumption.
 
22.          REMEDIES.
 
Upon the occurrence of any Event of Default by Tenant, Landlord shall have the
following remedies, each of which shall be cumulative and in addition to any
other remedies now or hereafter available at law or in equity:
 
22.1     Termination of Lease.  Landlord can terminate this Lease and Tenant's
right to possession of the Premises by giving written notice of termination, and
then re-enter the Premises and take possession thereof.  No act by Landlord
other than giving written notice to Tenant of such termination shall terminate
this Lease.  Upon termination, Landlord has the right to recover all damages
incurred by Landlord as a result of Tenant's default, including:
 
(a)         The worth at the time of award of any unpaid rent that had been
earned at the time of such termination; plus
 
 b)         The worth at the time of award of the amount by which the unpaid
rent that would have been earned under the Lease after the date of termination
until the time of award exceeds the amount of the loss of rent that Tenant
proves could have been reasonably avoided; plus
 
(c)         The worth at the time of award of the amount by which the unpaid
rent for the balance of the Lease Term after the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
 
(d)         Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant's default, including, but not limited to
(i) expenses for cleaning, repairing or restoring the Premises, (ii) brokers'
fees and commissions, advertising costs and other expenses of reletting the
Premises, (iv) costs of carrying the Premises, such as taxes, insurance
premiums, utilities and security precautions, (v) expenses in retaking
possession of the Premises, and (vi) attorneys' fees and costs, plus
 
(e)         At Landlord's election, such other amounts in addition to or in lieu
of the foregoing as may be permitted from time to time under applicable law.  As
used in paragraphs (a) and (b) above, the "worth at the time of award" shall be
computed by allowing interest at the maximum permissible legal rate (which
currently is 10% per annum).  As used in paragraph (c) above, the "worth at the
time of award" shall be computed by discounting such amount at the discount rate
of the Federal Reserve Bank of San Francisco at the time of award plus one
percent (1%).
 
 
17

--------------------------------------------------------------------------------

 
22.2    Continuation of Lease.  Landlord has the remedy described in California
Civil Code Section 1951.4 (Landlord may continue the Lease in effect after
Tenant's breach and abandonment and recover rent as it becomes due, if Tenant
has the right to sublet or assign, subject only to reasonable limitations), as
follows:
 
(a)      Landlord can continue this Lease in full force and effect without
terminating Tenant's right of possession, and Landlord shall have the right to
collect rent and other monetary charges when due and to enforce all other
obligations of Tenant hereunder.  Landlord shall have the right to enter the
Premises to do acts of maintenance and preservation of the Premises, to make
alterations and repairs in order to relet the Premises, and/or to undertake
other efforts to relet the Premises.  Landlord may also remove personal property
from the Premises and store the same in a public warehouse at Tenant's expense
and risk.  No act by Landlord permitted under this paragraph shall terminate
this Lease unless a written notice of termination is given by Landlord to Tenant
or unless the termination is decreed by a court of competent jurisdiction.
 
(b)      In furtherance of the remedy set forth in this Section, Landlord may
relet the Premises or any part thereof for Tenant's account, for such term
(which may extend beyond the Lease Term), at such rent, and on such other terms
and conditions as Landlord may deem advisable in its sole discretion.  Tenant
shall be liable to Landlord for all costs Landlord incurs in reletting the
Premises, as set forth in Section 22.1.  Any rents received by Landlord from
such reletting shall be applied to the payment of: (i) any indebtedness other
than rent due hereunder from Tenant to Landlord, (ii) the costs of such
reletting to the extent of Tenant’s liability therefor, including brokerage and
attorneys' fees and costs, and the cost of any repairs to the Premises as set
forth in Section 22.1, and (iii) the payment of rent due and unpaid
hereunder.  Any remainder shall be held by Landlord and applied in payment of
future amounts as the same become due and payable hereunder.  In no event shall
Tenant be entitled to any excess rent received by Landlord after an Event of
Default by Tenant and the exercise of Landlord's remedies hereunder.  If the
rent from such reletting during any month is less than the rent payable
hereunder, Tenant shall pay such deficiency to Landlord upon demand.
 
(c)      Landlord shall not, by any re-entry or other act, be deemed to have
accepted any surrender by Tenant of the Premises or Tenant's interest therein,
or be deemed to have terminated this Lease or Tenant's right to possession of
the Premises or the liability of Tenant to pay rent accruing thereafter or
Tenant's liability for damages under any of the provisions hereof, unless
Landlord shall have given Tenant notice in writing that it has so elected to
terminate this Lease.
 
(d)      Tenant acknowledges and agrees that the restrictions on the Transfer of
the Lease set forth in Article 18 of this Lease constitute reasonable
restrictions on such transfer for purposes of this Section and California Civil
Code Section 1951.4.
 
22.3    Performance By Landlord.  If Tenant fails to pay any sum of money or
perform any other act to be performed by Tenant hereunder, and such failure
continues for fifteen (15) days after notice by Landlord, Landlord shall have
the right (but not the obligation) to make such payment or perform such other
act without waiving or releasing Tenant from its obligations.  All sums so paid
by Landlord and all necessary incidental costs, together with interest thereon
at the rate specified in Section 22.4, shall be payable to Landlord on
demand.  Landlord shall have the same rights and remedies in the event of
nonpayment by Tenant as in the case of default by Tenant in the payment of the
rent.
 
22.4    Late Charge; Interest on Overdue Payments.  The parties acknowledge that
late payment by Tenant of Minimum Monthly Rent or any Additional Rent will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which will be extremely difficult and impractical to determine, including, but
not limited to, processing and accounting charges, administrative expenses, and
additional interest expenses or late charges that Landlord may be required to
pay as a result of late payment on Landlord's obligations.  Therefore, if any
installment of Minimum Monthly Rent or Additional Rent is received by Landlord
after the due date, and without regard to whether Landlord gives Tenant notice
of such failure or exercises any of its remedies upon an Event of Default,
Tenant shall pay a late charge equal to one percent (1%) of the overdue amount
if such amount is not paid by the first day after its due date; two percent (2%)
of the overdue amount if such amount is not paid by the second day after its due
date; three percent (3%) of the overdue amount if such amount is not paid by the
third day after its due date; four  percent (4%) of the overdue amount if such
amount is not paid by the fourth day after its due date; or five percent (5%) of
the overdue amount if such amount is not paid by the fifth day after its due
date, as Additional Rent hereunder; provided that no more than twice in any
twelve (12) month period, such charge shall not apply so long as the overdue
amount is paid in full within ten (10) days after written notice by Landlord to
Tenant.  The parties hereby agree that such late charge represents a fair and
reasonable estimate of the damages Landlord will incur by reason of late payment
by Tenant.  In addition, any amount due from Tenant that is not paid when due
shall bear interest at a rate equal to one percent (1%) over the then current
Bank of America prime or reference rate or ten percent (10%) per annum,
whichever is greater, but not in excess of the maximum permissible legal rate
(which currently is 10% per annum), from the date such payment is due until the
date paid by Tenant.  Landlord's acceptance of any interest or late charge shall
not constitute a waiver of Tenant's default or prevent Landlord from exercising
any other rights or remedies available to Landlord.
 
 
18

--------------------------------------------------------------------------------

 
22.5    Landlord's Right to Require Advance Payment of Rent; Cashier's
Checks.  If Tenant is late in paying any component of rent more than three (3)
times during the Lease Term, Landlord shall have the right, upon notice to
Tenant, to require that all rent be paid three (3) months in
advance.  Additionally, if any of Tenant's checks are returned for nonsufficient
funds, or if Landlord at any time serves upon Tenant a Three Day Notice to Pay
Rent or Quit (pursuant to California Civil Code Sections 1161 et seq. or any
successor or similar unlawful detainer statutes), Landlord may, at its option,
require that all future rent (including any sums demanded in any subsequent
three (3) day notice) be paid exclusively by money order or cashier's check.
 
23.          DEFAULT BY LANDLORD.
 
23.1     Notice to Landlord.  Landlord shall not be in default under this Lease
unless Landlord fails to perform an obligation required of Landlord within a
reasonable time, but in no event later than thirty (30) days after written
notice by Tenant to Landlord and to each Mortgagee as provided in Section 23.2,
specifying the nature of the alleged default; provided, however, that if the
nature of the obligation is such that more than thirty (30) days are required
for performance, then Landlord shall not be in default if Landlord commences
performance within such 30-day period and thereafter diligently prosecutes the
same to completion.
 
23.2     Notice to Mortgagees. Tenant agrees to give each mortgagee or trust
deed holder on the Premises or the Project ("Mortgagee"), by certified mail, a
copy of any notice of default served upon Landlord, provided that Tenant has
been previously notified in writing of the address of such Mortgagee.  Tenant
further agrees that if Landlord fails to cure such default within the time
provided for in this Lease, then the Mortgagees shall have the option to cure
such default within that time, or if such default cannot reasonably be cured
within that time, then such additional time as may be necessary if, within said
time period, any Mortgagee has commenced and thereafter diligently prosecutes
the same to completion (including but not limited to commencement of foreclosure
proceedings if necessary to effect such cure).
 
23.3     Limitations on Remedies Against Landlord.  Except for any claim based
on willful misconduct, in the event Tenant has any other claim or cause of
action against Landlord: (a) Tenant's sole and exclusive remedy shall be against
Landlord, and no manager and/or member of Landlord shall be liable for any
deficiency, (b) no manager and/or member of Landlord shall be sued or named as a
party in any suit or action (except as may be necessary to secure jurisdiction
over Landlord), (c) no service of process shall be made against any manager
and/or member of Landlord (except as may be necessary to secure jurisdiction
over the partnership), and no such manager and/or member shall be required to
answer or otherwise plead to any service of process, (d) no judgment shall be
taken against any manager and/or member of Landlord and any judgment taken
against any manager and/or member of Landlord may be vacated and set aside at
any time, and (e) no writ of execution will ever be levied against the assets of
any manager and/or member of Landlord.  The covenants and agreements set forth
in this Section shall be enforceable by Landlord and/or by any manager and/or
member of Landlord.  If Landlord fails to give any consent that a court later
holds Landlord was required to give under the terms of this Lease, Tenant shall
be entitled solely to specific performance and such other remedies as may be
specifically reserved to Tenant under this Lease, but in no event shall Landlord
be responsible for monetary damages (including incidental and consequential
damages) for such failure to give consent unless Landlord has been adjudged to
have acted with gross negligence or willful misconduct.  As an express condition
of the foregoing limitations, if Landlord intends to transfer a twenty-five
percent (25%) or greater interest in Landlord, Landlord’s Net Assets or the
Project to any other entity, Landlord shall give Tenant written notice of its
intention to do so no more than sixty (60) calendar days and no less than
fourteen (14) calendar days prior to the intended date of the transfer.  Despite
giving such notice, Landlord is not required to subsequently transfer such
interest.

24.        GENERAL PROVISIONS.
 
24.1     Action or Defense.  Any claim, demand or right of any kind by either
party that is based upon or arises in any connection with the Lease or
negotiations prior to its execution shall be barred unless the claiming party
commences an action thereon or initiates a legal proceeding by reason thereof
within two (2) years after the date of the occurrence of the event, act or
omission to which the claim, demand or right relates.  Each party acknowledges
and understands that, after having had an opportunity to consult with legal
counsel, the purpose of this paragraph is to shorten the time period within
which a party would otherwise have to raise such claims, demands or rights.
 
24.2     Waiver of Jury Trial.  Landlord and Tenant hereby waive trial by jury
in any action, proceeding or counterclaim (including any claim of injury or
damage and any emergency and other statutory remedy in respect thereof) brought
by either against the other on any matter arising out of or in any way connected
with this Lease, the relationship of Landlord and Tenant, or Tenant's use or
occupancy of the Premises.
 
24.3     Attorneys' Fees.  If either party brings any legal action or
proceeding, declaratory or otherwise, arising out of this Lease, including any
suit by Landlord to recover rent or possession of the Premises or to otherwise
enforce this Lease, the losing party shall pay the prevailing party's costs and
attorneys' fees and costs incurred in such proceeding.
 
24.4     Authority.  Each party represents and warrants that it has full power
and authority to execute and fully perform its obligations under this Lease
pursuant to its governing instruments, without the need for any further action,
and that the person(s) executing this Agreement on behalf of each party are the
duly designated agents of such party and are authorized to do so.  Prior to
execution of this Lease, each party shall supply the other with such evidence as
the other may request regarding the authority to enter into this Lease.  Any
actual or constructive taking of possession of the Premises by Tenant shall
constitute a ratification of this Lease by Tenant.
 
24.5     Binding Effect.  Subject to the provisions of Article 18 restricting
transfers by Tenant and subject to Section 24.27 regarding transfer of
Landlord's interest, all of the provisions of this Lease shall bind and inure to
the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns.
 
 
19

--------------------------------------------------------------------------------

 
24.6     Brokers.  Tenant warrants that it has had no dealings with any real
estate broker or agent in connection with the negotiation of this transaction
except only the broker(s) set forth in Section 1.12 of the Basic Lease
Provisions, and it knows of no other real estate broker or agent who is entitled
to a commission in connection with this transaction.  Tenant agrees to
indemnify, protect, hold harmless and defend Landlord from and against any
obligation or liability to pay any commission or compensation to any other party
arising from the act or agreement of Tenant. Upon execution of this Lease,
Landlord shall pay the brokers a commission in accordance with a separate
agreement between Landlord and the brokers.
 
24.7     Construction.  The headings and captions used in this Lease are for
convenience only and are not a part of the terms and provisions of this
Lease.  In any provision relating to the conduct, acts or omissions of Tenant,
the term "Tenant" shall include Tenant, its subtenants and assigns and their
respective agents and employees.   Any use in this Lease, or in any addendum,
amendment or other document related hereto, of the terms "lessor" or "lessee" to
refer to a party to this Lease shall be deemed to be references to Landlord and
Tenant, respectively.
 
24.8     Counterparts.  This Lease may be executed in multiple copies, each of
which shall be deemed an original, but all of which shall constitute one Lease
binding on all parties after all parties have signed such a counterpart.
 
24.9     Entire Agreement. This Lease, together with any and all exhibits,
schedules, riders and addenda attached or referred to herein, constitutes the
entire agreement between the parties with respect to the subject matter
hereof.  There are no oral or written agreements or representations between the
parties hereto affecting this Lease, and this Lease supersedes, cancels and
merges any and all previous verbal or written negotiations, arrangements,
representations, brochures, displays, models, photographs, renderings, floor
plans, elevations, projections, estimates, agreements and understandings if any,
made by or between Landlord and Tenant and their agents, with respect to the
subject matter, and none thereof shall be used to interpret, construe,
supplement or contradict this Lease.  This Lease and all amendments thereto is
and shall be considered to be the only agreement between the parties hereto and
their representatives and agents.  There are no other representations or
warranties between the parties, and all reliance with respect to representations
is solely based upon the representations and agreements contained in this Lease.
 
24.10   Exhibits.  Any and all exhibits, schedules, riders and addenda attached
or referred to herein are hereby incorporated herein by reference.
 
24.11   Intentionally Omitted.
 
24.12   Force Majeure.  If either party is delayed in performing any of its
obligations hereunder due to strikes, labor problems, inability to procure
utilities, materials, equipment or transportation, governmental regulations,
weather conditions, riots, insurrection, or war, or other events beyond such
party’s control, then the time for performance of such obligation shall be
extended to the extent reasonably necessary as a result of such event.
 
24.13   Governing Law.  This Lease shall be governed, construed and enforced in
accordance with the laws of the State of California.
 
24.14   Joint and Several Liability.  If more than one person or entity executes
this Lease as Tenant, each of them is jointly and severally liable for all of
the obligations of Tenant hereunder.
 
24.15   Modification.  The provisions of this Lease may not be modified or
amended, except by a written instrument signed by all parties.
 
24.16   Modification for Lender.  If, in connection with obtaining financing or
refinancing for the Premises or the Project, Landlord's lender requests
reasonable modifications to this Lease, Tenant will not unreasonably withhold or
delay its consent thereto, provided that such modifications do not increase the
obligations of Tenant hereunder or materially and adversely affect Tenant's
rights hereunder.
 
24.17   Nondiscrimination.  Tenant for itself and its officers, directors,
shareholders, partners, members, principals, employees, agents, representatives,
and other related entities and individuals, and their respective successors and
assigns, agrees to comply fully with any and all laws and other requirements
prohibiting discrimination against any person or group of persons on account of
race, color, religion, creed, sex, marital status, sexual orientation, national
origin, ancestry, age, physical handicap or medical condition, in the use
occupancy or patronage of the Premises and/or of Tenant's business.  Tenant
shall indemnify, protect, hold harmless and defend Landlord and Landlord's
officers, directors, shareholders, partners, members, principals, employees,
agents, representatives, and other related entities and individuals, and their
respective successors and assigns, from and against all damage and liability
incurred by Landlord in the event of any violation of the foregoing covenant or
because of any event of or practice of discrimination against any such persons
or group of persons by Tenant or its officers, directors, shareholders,
partners, members, principals, employees, agents, representatives, and other
related entities and individuals, and their respective successors and assigns,
in accordance with the indemnification provisions of Article 13.
 
24.18   Notice. Any and all notices to either party shall be personally
delivered, sent by recognized courier service (such as Federal Express or United
Parcel Service), or sent by certified mail, return receipt requested, postage
prepaid, addressed to the party to be notified at the address specified in
Section 1.1, or at such other address as such party may from time to time
designate in writing.  Notice shall be deemed delivered on the date of personal
delivery, one the date of delivery by such courier service, or three (3)
business days after deposit in the U.S. Mail, certified, return receipt
requested.  Provided, however, that any notice required pursuant to California
Code of Civil Procedure Sections 1161 et seq. may be given as provided in such
sections.
 
 
20

--------------------------------------------------------------------------------

 
24.19   Partial Invalidity.  If any provision of this Lease is determined by a
court of competent jurisdiction to be invalid or unenforceable, the remainder of
this Lease shall not be affected thereby.  Each provision shall be valid and
enforceable to the fullest extent permitted by law.
 
24.20   Intentionally Omitted.

 
24.21   Quiet Enjoyment.  Landlord agrees that Tenant, upon paying the rent and
performing the terms, covenants and conditions of this Lease, may quietly have,
hold and enjoy the Premises from and after Landlord's delivery of the Premises
to Tenant and until the end of the Lease Term; subject, however, to the lien and
provisions of any mortgage or deed of trust to which this Lease is or becomes
subordinate.
 
24.22   Recording.  Tenant shall not record this Lease or any memorandum hereof
without Landlord's prior written consent.
 
24.23   Relationship of the Parties.  Nothing contained in this Lease shall be
deemed or construed as creating a partnership, joint venture, principal-agent,
or employer-employee relationship between Landlord and any other person or
entity (including, without limitation, Tenant) or as causing either party hereto
to be responsible in any way for the debts or obligations of such other person
or entity.
 
24.24   Intentionally Omitted.
 
24.25   Rights of Redemption Waived.  Tenant hereby expressly waives any and all
rights of redemption under any present or future laws in the event Tenant is
evicted or dispossessed for any cause, or in the event Landlord obtains
possession of the Premises by reason of Tenant's violation of any of the
covenants and conditions of this Lease or otherwise.
 
24.26   Time of the Essence.  Time is of the essence of each and every provision
of this Lease.
 
24.27   Transfer of Landlord's Interest.  In the event of any transfer or
trans­fers of Landlord's interest in the Premises, other than a transfer for
security purposes only, the transferor shall be automatically relieved of any
and all obligations and liabilities on the part of the Landlord accruing from
and after the date of such transfer, provided, however, that any funds in the
hands of Landlord at the time of such transfer in which Tenant has in interest
shall be turned over to the transferee and any amount then due and payable to
Tenant by Landlord under any provisions of this Lease shall be paid to Tenant,
if being intended hereby that the covenants and obligations contained in this
Lease on the part of Landlord shall, subject as aforesaid, be binding on
Landlord, its successors and assigns, only during and in respect of their
respective successive period of ownership.
 
24.28   Waiver.  No provision of this Lease or the breach thereof shall be
deemed waived, except by written consent of the party against whom the waiver is
claimed.  A waiver of any such breach shall not be deemed a waiver of any
preceding or succeeding breach of the same or any other provision.  No delay or
omission by Landlord in exercising any of its remedies shall impair or be
construed as a waiver thereof, unless such waiver is expressly set forth in a
writing signed by Landlord.  The subsequent acceptance of rent hereunder by
Landlord shall not be deemed to be a waiver of any preceding breach by Tenant,
other than the failure of Tenant to pay the particular rental so accepted,
regardless of Landlord's knowledge of such preceding breach at the time of
acceptance of such rent.
 
24.29     Right of First Offer.  Provided that, at the time Tenant is entitled
to any benefit under this Section, there exists no Event of Default on the part
of Tenant under this Lease nor any condition that with the giving of notice or
the passage of time or both would constitute an Event of Default on the part of
Tenant under this Lease, Landlord agrees that it will offer to lease any
unleased portion of the Project contiguous to the Premises (the “Additional
Space”) to Tenant prior to offering the Additional Space to any other
person.  Tenant shall have five (5) business days after the receipt of such
offer to accept or reject the same.  Tenant’s failure to accept the same in
writing unconditionally and without change within such five (5) business-day
period shall constitute a rejection of such offer.  The rental rate and term of
occupancy applicable to the Additional Space shall be as determined by Landlord
in its sole discretion.  If Landlord’s offer is rejected or deemed rejected, the
Landlord shall be free to let the Additional Space to any person, on terms and
conditions determined by Landlord (which may be more or less advantageous than
those offered to Tenant).  If Landlord has not received a proposal from a
potential tenant that leads to the consummation of a lease for the Additional
Space within six (6) months of the date Tenant rejects or is deemed to have
rejected Landlord’s offer, then Landlord shall not let the Additional Space
without re-offering the same to Tenant pursuant to the terms of this
Section.  No brokerage commissions or fees shall be payable by Landlord in
connection with any such expansion.  This Section shall not apply (i) to any use
or leasing of the Additional Space by Landlord or any affiliate of Landlord,
(ii) to the renewal or modification of the lease of any existing tenant, or
(iii) the exercise of any option to extend the term of any lease or exercise of
or any other right by any existing tenant. The Right of First Offer provided in
this Section is personal to Tenant, the original tenant, and can not be
transferred to, or exercised, by any other person or entity. Additionally, this
Right of First Offer shall expire on the expiration or earlier termination of
the Term of this Lease.


25.          TENANT IMPROVEMENTS.
 
25.1     Space Plan; Construction.
 
           (a)  Landlord shall arrange to have certain tenant improvements (the
“Tenant Improvements”) constructed in the Premises.  The Tenant Improvement
programming and design will be contracted with a designer reasonably acceptable
to Landlord.  The Tenant Improvement designer shall prepare working drawings
except mechanical, engineering and plumbing, which shall be prepared on a
design-build basis by Burger Construction.  Such Tenant Improvements shall be
substantially set forth on a space plans to be agreed to by Landlord and Tenant
(the "Space Plan").  The construction of the Tenant Improvements shall be
arranged and paid for directly (up to the amount of the Tenant Improvement
Allowance) by Landlord, as soon as reasonably practical after the full execution
of this Lease.  As used herein, the term "Tenant Improvements" (and the costs
associated therewith) include the preparation of drawings, plans and
specifications, permit fees, design, architectural, engineering and consultant
fees, and all other work and costs associated with the construction of the
Tenant Improvements (collectively, "Tenant Improvement Costs").  Tenant agrees
that Landlord's obligations with respect to the alteration and improvement of
the Premises is limited strictly to the items and tasks particularly described
on the plans and specifications to be approved by Tenant as set forth herein,
and that Landlord shall have no obligation to provide or pay for any item or
service not specifically detailed thereon, and that Landlord’s obligation  to
pay for the Tenant Improvements is limited to the Tenant Improvement Allowance
set forth in Section 1.16 hereof. Tenant further acknowledges and agrees that
Tenant shall be responsible for and shall pay for any cost attributed to the
Tenant Improvements that exceed the Tenant Improvement Allowance.
 
 
21

--------------------------------------------------------------------------------

 
           (b)  For clarity, the Tenant Improvement Allowance includes an
allowance for Tenant’s purchase of furniture, fixtures and equipment (“FF&E”) up
to the amount provided in section 25.4 below.  If Landlord and Tenant mutually
agree that additional Tenant Improvements in the Premises are to be paid for by
the Tenant, the improvements shall be done by the Landlord’s contractor and
Tenant shall promptly reimburse Landlord for the cost of the work.
 
25.2       Changes to Tenant Improvements.   In addition, if Tenant desires any
material changes or additions to or modifications of the Tenant Improvements
shown on the approved Space Plan, Tenant shall request such changes in writing,
which request shall be accompanied by a sufficiently detailed description of the
requested change, and, if requested by Landlord, a set of working drawings for
such requested change.  Landlord shall have the right to approve such requested
change, or disapprove such requested change if in Landlord's sole judgment the
requested change will have an adverse effect on the value or other
characteristics of the Premises for resale or re-letting.  If Landlord does
approve such requested change, Tenant shall bear 100% of the increased Tenant
Improvement Costs attributable to such changes (and shall deposit 100% of the
cost of the work covered by such change order with Landlord prior to Landlord
commencing such changes).  Tenant shall additionally bear 100% of the Tenant
Improvement Costs and other liabilities and consequences of any delays in the
work caused by the integration of such change, any delays in the work to be done
caused by Tenant, and any deficiencies, errors or omissions in any plans,
specifications or other documents provided by Tenant.  Any delay in the
completion of the Tenant Improvements caused by Tenant's change orders or
otherwise by Tenant shall not delay the Commencement Date nor the time when rent
under the Lease shall begin to accrues and to be payable.
 
25.3       Tenant Responsibilities.  It is specifically understood that Landlord
does not now make nor in the future will make any representation or warranty
with respect to the suitability for Tenant's use of the Premises, as the same
will be improved by the work to be done in accordance with the plans and
specifications to be approved by Tenant as set forth herein.  If for any reason
and at any time after Tenant occupies the Premises following build out of the
Tenant Improvements and approval by the City of Carlsbad, any board or agency of
the City of Carlsbad, or any other governmental authority having jurisdiction
(i) imposes any additional requirements with respect to the improvement of the
Premises or any other part of the Project, (ii) requires any additional or
different systems or equipment to be installed and/or maintained in or at the
Premises or any other part of the Project, or (iii) requires any changes to the
Plans and Specifications, and if any such imposition or requirement arises out
of or is connected with in any way Tenant's contemplated or actual use of the
Premises or any part thereof, then Tenant shall bear all of the cost and expense
of complying with such imposition or requirement, and all costs of any delay
occasioned thereby, and any rent otherwise due and not abated hereunder shall
not be abated during any such period of delay.  Tenant shall indemnify, hold
harmless and defend Landlord from and against any and all claims, actions,
damages, liability, costs, and expenses, including attorneys' fees and costs,
arising out of any such imposition, requirement or delay.  In particular, Tenant
shall do and/or bear the costs of any and all construction, alterations,
improvements and retrofittings required to be made to the Premises and/or the
Project, arising out of any such imposition, requirement or delay.
 
 25.4.          FF&E Allowance.  Tenant, shall, at its option, be reimbursed by
Landlord (within 30 days of receipt by Landlord of the documentation set forth
herein) or entitled to a credit against its  payments of rent due hereunder of
up to $5.00 per rentable square foot (which based on 28,458 rentable square feet
equals  $142,290.00 )  to reimburse Tenant for expenses incurred by Tenant to
purchase furniture, fixtures and equipment (“FF&E”) for the Premises; said
credit or payment to be provided (a) to the extent that the Tenant Improvement
Allowance exceeds the cost of the Tenant Improvements and (b) upon Tenant
providing to Landlord reasonable written documentation showing the costs
incurred by Tenant for such items and verification by Landlord that such FF&E is
located within the Premises.
 
 
 
 

 
 
22

--------------------------------------------------------------------------------

 
THE SUBMISSION OF THIS LEASE FOR EXAMINATION AND/OR SIGNATURE BY TENANT IS NOT A
COMMITMENT BY LANDLORD OR ITS AGENTS TO RESERVE THE PREMISES OR TO LEASE THE
PREMISES TO TENANT OR ANY OTHER PERSON.  THIS LEASE SHALL BECOME EFFECTIVE AND
LEGALLY BINDING ONLY UPON FULL EXECUTION AND DELIVERY BY BOTH LANDLORD AND
TENANT.  UNTIL LANDLORD DELIVERS A FULLY EXECUTED COUNTERPART HEREOF TO TENANT,
LANDLORD HAS THE RIGHT TO OFFER AND TO LEASE THE PREMISES TO ANY OTHER PERSON TO
THE EXCLUSION OF TENANT.




EXECUTED, by Landlord and Tenant as of the date first written above.


TENANT:



By: /s/ Michael Bush    
Title: 
President and CEO                                                        
            By: /s/ Kendra Berger     Title: CFO            

 
 
LANDLORD:
 
BECKMAN/CARLSBAD, I, LLC, a California limited liability company
 

By: Willian Beckman    

 
                                     





                                                              










 
23

--------------------------------------------------------------------------------

 








EXHIBIT "A"
PRELIMINARY SPACE PLAN
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT "B"
RULES AND REGULATIONS




The following Rules and Regulations shall apply to the Project. Tenant agrees to
comply with the same and to require its agents, employees, contractors,
customers and invitees to comply with the same.  Landlord shall have the right
from time to time to amend or supplement these Rules and Regulations, and Tenant
agrees to comply, and to require its agents, employees, contractors, customers
and invitees to comply, with such amended or supplemented Rules and Regulations,
provided that (a) notice of such amended or supplemental Rules and Regulations
is given to Tenant, and (b) such amended or supplemental Rules and Regulations
apply uniformly to all tenants of the Project.  If Tenant or its subtenants,
employees, agents, or invitees violate any of these Rules and Regulations,
resulting in any damage to the Project or increased costs of maintenance of the
Project, or causing Landlord to incur expenses to enforce the Rules and
Regulations, Tenant shall pay all such costs to Landlord as Additional Rent. In
the event of any conflict between the Lease and these or any amended or
supplemental Rules and Regulations, the provisions of the Lease shall control.


1.
All garbage and refuse shall be disposed of in the Landlord-designated location
outside of the Premises, shall be placed in the kind of container specified by
Landlord, and shall be prepared for collection in the manner and at the times
and places specified by Landlord.  . Tenant shall not burn any trash or garbage
of any kind in or about the Premises.  If Landlord supplies janitorial services
to the Premises, Tenant shall not, without Landlord's prior written consent,
employ any person or persons other than Landlord's janitorial service to clean
the Premises.



2.
No aerial, satellite dish, transceiver, or other electronic communication
equipment shall be erected on the roof or exterior walls of the Premises, or in
any other part of the Project, without Landlord's prior written consent, which
Landlord may or may not provide in its sole discretion.  Any aerial, satellite
dish, transceiver, or other electronic communication equipment so installed
without Landlord's prior written consent shall be subject to removal by Landlord
without notice at any time and without liability to Landlord.



3.
No loudspeakers, televisions, phonographs, radios, or other devices shall be
used in a manner so as to be heard or seen outside of the Premises without
Landlord's prior written consent. Tenant shall conduct its business in a quiet
and orderly manner so as not to create unnecessary or unreasonable
noise.  Tenant shall not cause or permit any obnoxious or foul odors that
disturb the public or other occupants of the Project.  If Tenant operates any
machinery or mechanical equipment that causes noise or vibration that is
transmitted to the structure or parts of the Project to such a degree as to be
objectionable to Landlord or to any other occupant of the Project, Tenant shall
install and maintain, at Tenant's expense, such vibration eliminators or other
devices sufficient to eliminate the objectionable noise or vibration.



4.
Tenant shall keep the outside areas immediately adjoining the Premises clean and
free from dirt, rubbish, delivered items and other materials to the satisfaction
of Landlord.  If Tenant fails to cause such outside areas to be maintained as
required within twelve (12) hours after verbal notice that the same do not so
comply, Tenant shall pay a fee equal to the greater of Fifty Dollars ($50.00) or
the costs incurred by Landlord to clean up such outside areas.



5.
Tenant shall not store any merchandise, inventory, equipment, supplies, finished
or semi-finished products, raw materials or other articles of any nature outside
the Premises without Landlord's prior written consent.



6.
Tenant and Tenant's subtenants, employees, agents, or invitees shall park only
the number of cars allowed under the Lease and only in those portions of the
parking area designated for that purpose by Landlord.  Upon request by Landlord,
Tenant shall provide the license plate numbers of the cars of Tenant and
Tenant's employees in order to facilitate enforcement of this
regulation.  Tenant and Tenant's employees shall not store vehicles or equipment
in the parking areas, or park in such a manner as to block any of the accessways
serving the Project and its occupants.



7.
The Premises shall not be used for lodging, sleeping, cooking, or for any
immoral or illegal purposes, or for any purpose that will damage the Premises or
the reputation thereof.  Landlord reserves the right to expel from the Project
any person who is intoxicated or under the influence of liquor or drugs or who
shall act in violation of any of these Rules and Regulations.  Tenant shall not
conduct or permit any sale by auction on the Premises.  No video, pinball, or
similar electronic game machines of any description shall be installed,
maintained or operated upon the Premises without the prior written consent of
Landlord.



 
 

--------------------------------------------------------------------------------

1
 
8.
Neither Tenant nor Tenant's employees or agents shall disturb, solicit, or
canvas any occupant of the Project, and Tenant shall take reasonable steps to
discourage others from doing the same.



9.
Tenant shall not keep in, or allow to be brought into, the Premises or Project
any pet, bird or other animal, other than "seeing-eye" dogs or other animals
under the control of and specifically assisting any disabled person.

 
10.
The plumbing facilities shall not be used for any other purpose than that for
which they are constructed, and no foreign substance of any kind shall be
disposed of therein.  The expense of any breakage, stoppage, or damage resulting
from a violation of this provision shall be borne by Tenant.  Tenant shall not
waste or use any excessive or unusual amount of water.

 
 

11.
If required by circumstances unique to Tenant’s use and occupancy of the
Premises, Tenant shall use, at Tenant's cost, such pest extermination contractor
as Landlord may direct and at such intervals as Landlord may require.



12.
Intentionally Omitted.

 
 
13.
Tenant shall notify Landlord no less than 24 hours in advance of its intentions
to move freight, furniture, fixtures, equipment, inventory or other  substantial
items into or out of the Premises or other portions of the Project. Tenant shall
be responsible for repair of any damage caused by the moving of freight,
furniture or other objects into, within, or out of the Premises or the
Project.  No heavy objects (such as safes, furniture, equipment, freight, etc.)
shall be placed upon any floor without Landlord's prior written approval as to
the adequacy of the allowable floor loading at the point where the objects are
intended to be moved or stored.  Landlord may specify the time of moving to
minimize any inconvenience to other occupants of the Project.  Prior to Tenant
moving any of the items references in this paragraph, Tenant shall place plywood
or fiberboard approved by the Landlord over the full path of travel from the
point of loading/unloading to and from the Premises.  If Tenant is utilizing the
elevator for all or a portion of the moving, Tenant shall always use
Landlord-approved elevator blankets, elevator floor protection and elevator
lobby frame protection.



14.
Without Landlord's prior written consent, no drapes or sunscreens of any nature
shall be installed in the Premises and the sash doors, sashes, windows, glass
doors, lights and skylights that reflect or admit light into the building shall
not be covered or obstructed.  Tenant shall not mark, drive nails, screw or
drill into, paint, or in any way deface any surface or part of the Project.
Notwithstanding the foregoing, Tenant may hang pictures, blackboards, or similar
objects, provided Tenant first confirms that doing so will not damage plumbing,
wiring or other building systems.  The expense of repairing any breakage,
stoppage, or damage resulting from a violation of this rule shall be borne by
Tenant.



15.
No electrical wiring, electrical apparatus, or additional electrical outlets
shall be installed in the Premises without Landlord's prior written
approval.  Any such installation not so approved by Landlord may be removed by
Landlord at Tenant's expense.  Tenant may not alter any existing electrical
outlets or overburden them beyond their designed capacity.  Landlord reserves
the right to enter the Premises, with reasonable notice to Tenant, for the
purpose of installing additional electrical wiring, plumbing and other utilities
for the benefit of Tenant or adjoining tenants.  Landlord will direct
electricians as to where and how telephone and affixed wires are to be installed
in the Premises.  The location of telephones, call boxes, and other equipment
affixed to the Premises shall be subject to the prior written approval of
Landlord.



16.
Tenant shall comply with all safety, fire protection and evacuation procedures
and regulations established by Landlord or any governmental agency.



17.
Tenant assumes any and all responsibility for protecting its Premises from
theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed.



18.
If Tenant occupies any air-conditioned space, Tenant shall keep entry doors
opening onto corridors, lobby or courtyard closed at all times.



19.
Tenant shall not paint any wall of the Premises without Landlord's prior written
consent.  Prior to surrendering the Premises upon expiration or termination of
the Lease, Tenant shall restore the wall to its original condition as of the
Commencement Date, reasonable wear and tear excepted.  Tenant shall not affix
any floor covering to the floor of the Premises except as approved by Landlord.



20.
Any directory of the Project will be provided exclusively for the display of the
name and location of tenants only, and Landlord reserves the right to exclude
any other names therefrom.  Except for the initial signage as described in the
Lease, Tenant shall pay the costs of having Tenant's name added or changed to
any building directory or door signage.



 
 

--------------------------------------------------------------------------------

2
 
21.
Landlord reserves the right at any time to exclude or expel from the Project any
person who, in Landlord's judgment, is in violation of any of the Project Rules
and Regulations.  Landlord shall not be liable for damages for any error with
regard to the admission to or exclusion from the Project of any person.





 
_________________________________________

 
Tenant's Initials

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
SCHEDULE 1
DISCLOSURE OF ACTIONS AND RIGHTS UNDER SECTION 12.3(a)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

